          Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 1 of 84




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                                  ENTERED
                                                                                                    02/24/2020
                                                         )
 In re:                                                  )       Chapter 11
                                                         )
 MCDERMOTT INTERNATIONAL, INC. et al.,                   )       Case No. 20-30336 (DRJ)
                                                         )
                                 Debtors. 1              )       (Jointly Administered)
                                                         )
                                                         )       Re: Docket Nos. 56, 146

            FINAL ORDER (A) AUTHORIZING THE DEBTORS TO
         OBTAIN POSTPETITION FINANCING, (B) AUTHORIZING THE
         DEBTORS TO USE CASH COLLATERAL, (C) GRANTING LIENS
      AND PROVIDING CLAIMS WITH SUPERPRIORITY ADMINISTRATIVE
      EXPENSE STATUS, (D) GRANTING ADEQUATE PROTECTION TO THE
   PREPETITION SECURED PARTIES, (E) MODIFYING THE AUTOMATIC STAY,
                  AND (F) GRANTING RELATED RELIEF


          Upon the motion (the “DIP Motion”) 2 of McDermott International, Inc. and each of its

affiliates that are debtors and debtors-in-possession (each, a “Debtor” and collectively, the

“Debtors”) in the above-captioned cases (the “Chapter 11 Cases”) and pursuant to sections 105,

361, 362, 363(b), 363(c)(2), 363(m), 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), 364(e), 503,

506(c) and 507 of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy

Code”), Rules 2002, 4001, 6003, 6004 and 9014 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), Rules 2002-1, 4001-1(b), 4002-1(i), and 9013-1 of the Bankruptcy

Local Rules of the United States Bankruptcy Court for the Southern District of Texas (together,



          1
          A complete list of each of the Debtors in these Chapter 11 Cases may be obtained on the website
of the Debtors’ proposed claims and noticing agent at https://cases.primeclerk.com/McDermott. The
location of Debtor McDermott International, Inc.’s principal place of business and the Debtors’ service
address in these Chapter 11 Cases is 757 North Eldridge Parkway, Houston, Texas 77079.
          2
         Capitalized terms used herein and not herein defined have the meaning ascribed to such terms in
the DIP Motion.
       Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 2 of 84




the “Local Rules”), and the Procedures for Complex Chapter 11 Bankruptcy Cases (the “Complex

Case Rules” and together with the Local Rules, the “Bankruptcy Local Rules”), seeking entry

of this final order (the “Final Order”) providing, among other things:

        (i)   authorizing McDermott Technology (Americas), Inc., McDermott Technology
              (US), Inc., and McDermott Technology, B.V. (the “Borrowers”) to obtain
              postpetition financing (“DIP Financing”) pursuant to a senior secured,
              superpriority debtor-in-possession credit facility (the “DIP Facility”) subject to the
              terms and conditions set forth in that certain Superpriority Senior Secured Debtor-
              in-Possession Credit Agreement attached as Exhibit 1 to the Interim Order (as
              amended, supplemented, or otherwise modified from time to time, the “DIP Credit
              Agreement”), in an aggregate principal amount of up to $2.81 billion, consisting
              of:

                  a. a new money term loan facility in the aggregate principal amount of $1.2
                     billion (the “DIP New Money Term Loan Facility” and the loans issued
                     thereunder, the “DIP New Money Term Loans”) from the DIP Lenders (as
                     defined below), of which $550 million became available immediately upon
                     entry of the Interim Order (A) Authorizing the Debtors to Obtain
                     Postpetition Financing, (B) Authorizing the Debtors to Use Cash Collateral,
                     (C) Granting Liens and Providing Claims with Superpriority Administrative
                     Expense Status, (D) Granting Adequate Protection to the Prepetition
                     Secured Parties, (E) Modifying the Automatic Stay, (F) Scheduling a Final
                     Hearing, and (G) Granting Related Relief entered by this Court on January
                     23, 2020 [Dkt. No. 146] (the “Interim Order”);

                  b. a new money letter of credit facility (the “DIP Letter of Credit Facility”)
                     with aggregate commitments to issue up to $543 million of new letters of
                     credit (the “DIP New Money Letters of Credit”) of which $300 million
                     became available immediately upon entry of the Interim Order (and together
                     with the $550 million of immediately available DIP New Money Terms
                     Loans, the “Initial Funding”);

                  c. upon entry of this Final Order, term loans in an aggregate principal amount
                     of (x) $800 million equal to the aggregate principal amount of term loans
                     advanced under the Superpriority Credit Agreement (as defined below) and
                     (y) approximately $44 million in respect of Applicable Premium (as defined
                     in the Superpriority Credit Agreement) and $23 million in respect of
                     additional obligations equal to all interest, fees and expenses due in respect
                     of all Prepetition Superpriority Credit Facility Debt (as defined below) (the
                     “DIP Term Roll-Up Facility,” together with the DIP New Money Term
                     Loan Facility, the “DIP Term Loan Facilities”) and the loans thereunder,
                     the “DIP Roll-Up Loans” (together with the DIP New Money Term Loans,
                     the “DIP Loans”) shall be rolled into and deemed incurred under the DIP
                     Term Loan Facilities;

                                                2
Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 3 of 84




          d. upon entry of this Final Order, a letter of credit facility in an aggregate
             amount of $200 million letters of credit (the “DIP Roll-Up Letters of
             Credit” together with the DIP New Money Letters of Credit, the “DIP
             Letters of Credit”) equal to the aggregate face amount of letters of credit
             outstanding under the Prepetition Superpriority Credit Agreement (as
             defined below) which shall be rolled into and deemed issued under the DIP
             Credit Agreement (the “DIP Roll-Up LC Facility,” and together with the
             DIP Letter of Credit Facility, the “DIP LC Facilities”); and

          e. upon entry of the Interim Order, hedging obligations (the “DIP Roll-Up
             Hedging Obligations”) in respect of (1) all obligations in respect of
             prepetition secured currency hedging transactions, and (2) obligations in
             respect of $500 million notional amount of prepetition secured interest rate
             hedging transactions, in each case, of the Debtors owing to the DIP Agents,
             the DIP Letter of Credit Lenders (as defined below) or their affiliates
             (collectively, the “DIP Hedging Counterparties”) which were rolled up
             into and deemed incurred under the DIP Facility (such roll-up and deemed
             incurrence, the “Prepetition Hedging Roll-Up”) pursuant to the Interim
             Order and together with any hedging transactions entered into after the
             Petition Date by the Debtors with a counterparty that is a DIP Agent, a DIP
             Letter of Credit Lender or any affiliate of the foregoing (or, subject to the
             consent of the DIP LC Agent (as defined below) in its reasonable discretion,
             other persons, on to be agreed terms) (together with the DIP Roll-Up
             Hedging Obligations, the “DIP Hedging Obligations”);

       by and among the Borrowers, as borrowers, the DIP Guarantors (as defined herein),
       as guarantors, the several banks and other financial institutions or entities from time
       to time party thereto as Term Lenders (as defined in the DIP Credit Agreement)
       (the “DIP Term Loan Lenders”) and as Revolving Lenders (as defined in the DIP
       Credit Agreement) (the “DIP Letter of Credit Lenders” and together with the DIP
       Term Loan Lenders, the “DIP Lenders”), Crédit Agricole Corporate and
       Investment Bank, as administrative agent for the DIP LC Facilities (in such capacity,
       together with its successors and permitted assigns, the “DIP LC Agent”), Barclays
       Bank PLC, as administrative agent for the DIP Term Loan Facilities (in such
       capacity, together with its successors and permitted assigns, the “Term DIP Agent”
       and together with the DIP LC Agent, the “DIP Administrative Agents”),
       Crédit Agricole Corporate and Investment Bank, as collateral agent for the DIP
       Facility (in such capacity, together with its successors and permitted assigns, the
       “DIP Collateral Agent” and together with the DIP Administrative Agents, the
       “DIP Agents,” together with the DIP Lenders, any issuer of a DIP Letter of Credit
       (a “DIP Letter of Credit Issuer”), and all holders of all other DIP Obligations (as
       defined below), the “DIP Secured Parties”);

(ii)   authorizing certain of the other Debtors identified in the DIP Documents (as defined
       below) (such Debtors, the “DIP Guarantors,” and together with the Borrowers,
       the “DIP Loan Parties”) to jointly and severally guarantee on a senior secured


                                         3
Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 4 of 84




        superpriority basis the DIP Loans, the DIP LC Facilities and the other
        DIP Obligations;

(iii)   authorizing the DIP Loan Parties, upon entry of this Final Order, to use the
        DIP Roll-Up Loans to refinance dollar-for-dollar and discharge the aggregate
        outstanding amount of all Prepetition Superpriority Credit Facility Debt under the
        Prepetition Superpriority Term Loan Credit Facility (such refinancing, the
        “Prepetition Superpriority Term Loan Debt Refinancing”);

(iv)    authorizing the DIP Loan Parties, upon entry of this Final Order, to deem the letters
        of credit issued under the Prepetition Superpriority Revolving Credit Facility to
        have been issued under the DIP Roll-Up LC Facility (such deemed issuance,
        together with the Prepetition Superpriority Term Loan Debt Refinancing, the
        “Prepetition Superpriority Debt Refinancing”);

 (v)    authorizing the DIP Loan Parties, upon entry of the Interim Order, to effect the
        Debtors’ Prepetition Hedging Roll-Up under the DIP Facility and allow the DIP
        Hedging Counterparties to benefit from the liens granted thereunder;

(vi)    authorizing the DIP Loan Parties to execute and deliver the DIP Credit Agreement
        and other documentation, including credit agreements, security agreements, pledge
        agreements, control agreements, mortgages, guarantees, promissory notes,
        certificates, hedging agreements, instruments, intellectual property security
        agreements, notes, each fee letter entered into by any Loan Party in connection with
        the DIP Credit Agreement (the “Fee Letters”), that certain Engagement Letter,
        dated as of January 23, 2020, by and among the Term DIP Agent, Royal Bank of
        Canada, Crédit Agricole Corporate and Investment Bank, ABN AMRO Capital
        USA LLC, McDermott International, Inc., and the Borrowers (the “Engagement
        Letter”), and such other documentation which may be necessary or required to
        implement the DIP Term Loan Facilities, the DIP LC Facilities and the DIP
        Hedging Obligations and perform thereunder and/or that may be reasonably
        requested by the DIP Agents, in each case, as amended, restated, supplemented,
        waived or otherwise modified from time to time in accordance with the terms
        thereof and hereof (collectively, together with the DIP Credit Agreement, all Loan
        Documents (as defined in the DIP Credit Agreement), the Interim Order and this
        Final Order, the “DIP Documents”);

(vii)   authorizing the DIP Loan Parties to incur loans, advances, extensions of credit,
        financial accommodations, reimbursement obligations, fees (including, without
        limitation, commitment fees, administrative agency fees and other fees payable
        pursuant to the Fee Letters and the Engagement Letter), costs, expenses and other
        liabilities, all other obligations (including indemnities and similar obligations,
        whether contingent or absolute) and all other Obligations (as defined in the DIP
        Credit Agreement) due or payable under the DIP Documents including DIP
        Hedging Obligations, collectively, the (“DIP Obligations”) and to perform such
        other and further acts as may be necessary, desirable or appropriate in connection
        therewith;

                                          4
        Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 5 of 84




       (viii)     subject to the Carve Out (as defined herein), granting to the DIP Agents for the
                  benefit of the DIP Secured Parties allowed superpriority administrative claims
                  pursuant to section 364(c)(1) of the Bankruptcy Code in respect of all
                  DIP Obligations;

        (ix)      granting to the DIP Collateral Agent for the benefit of the DIP Secured Parties valid,
                  enforceable, non-avoidable and automatically perfected liens pursuant to section
                  364(c)(2) and 364(c)(3) of the Bankruptcy Code and priming liens pursuant to
                  section 364(d) of the Bankruptcy Code on all prepetition and postpetition property
                  of the DIP Loan Parties’ estates (other than certain excluded property as provided
                  in the DIP Documents (the “Excluded Assets”)) and all proceeds thereof, including,
                  any Avoidance Proceeds (as defined herein), in each case subject to the Carve Out
                  (as defined herein);

            (x)   subject to the Carve Out (as defined herein), authorizing the Debtors to waive
                  (a) their right to surcharge the Prepetition Collateral and the DIP Collateral (as
                  defined herein) (together, but excluding any Excluded Assets, the “Collateral”)
                  pursuant to section 506(c) of the Bankruptcy Code and (b) any “equities of the case”
                  exception under section 552(b) of the Bankruptcy Code;

        (xi)      waiving the equitable doctrine of “marshaling” and other similar doctrines (a) with
                  respect to the DIP Collateral for the benefit of any party other than the DIP Secured
                  Parties and (b) with respect to any of the Prepetition Collateral (including the
                  Cash Collateral) for the benefit of any party other than the Prepetition Secured
                  Parties 3;

       (xii)      authorizing the Debtors to use proceeds of the DIP Facility solely in accordance
                  with the Interim Order, this Final Order and the DIP Documents;

       (xiii)     authorizing the Debtors to pay the principal, interest, fees, expenses and other
                  amounts payable under the DIP Documents as such become earned, due and
                  payable to the extent provided in, and in accordance with, the DIP Documents;

       (xiv)      subject to the restrictions set forth in the DIP Documents, the Interim Order and
                  this Final Order, authorizing the Debtors to use the Prepetition Collateral (as
                  defined herein), including Cash Collateral of the Prepetition Secured Parties under
                  the Prepetition Secured Debt Documents (as defined herein), and provide adequate
                  protection to the Prepetition Secured Parties for any diminution in value of their
                  respective interests in the Prepetition Collateral (including Cash Collateral),
                  resulting from the imposition of the Automatic Stay (as defined below), the Debtors’
                  use, sale, or lease of the Prepetition Collateral (including Cash Collateral), and the



        3
         “Prepetition Secured Parties” means, collectively, the Prepetition Superpriority Secured Parties,
the Prepetition Credit Facility Secured Parties, the Lloyds Facility Secured Parties and the Barclays Facility
Secured Parties (as each term is defined herein).


                                                      5
       Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 6 of 84




              priming of their respective interests in the Prepetition Collateral (including Cash
              Collateral);

       (xv)   vacating and modifying the automatic stay under section 362 of the Bankruptcy
              Code (the “Automatic Stay”) to the extent set forth herein to the extent necessary
              to permit the Debtors and their affiliates and the Prepetition Secured Parties to
              implement and effectuate the terms and provisions of the Interim Order, this Final
              Order and the DIP Documents and to deliver any notices of termination described
              below and as further set forth herein; and

      (xvi)   waiving any applicable stay (including under Bankruptcy Rule 6004) and providing
              for immediate effectiveness of the Interim Order and this Final Order.

       The interim hearing on the DIP Motion (the “Interim Hearing”) having been held by this

Court on January 23, 2020, and a final hearing (the “Final Hearing”) having been held by this

Court on February 24, 2020, and the Court having considered the relief requested in the DIP

Motion, the exhibits attached thereto, the Declaration of Roopesh Shah in Support of the Debtors’

Emergency Motion for Entry of Interim and Final Orders (A) Authorizing the Debtors to Obtain

Postpetition Financing, (B) Authorizing the Debtors to Use Cash Collateral, (C) Granting Liens

and Providing Claims with Superpriority Administrative Expense Status, (D) Granting Adequate

Protection to the Prepetition Secured Parties, (E) Modifying the Automatic Stay, (F) Scheduling a

Final Hearing, and (G) Granting Related Relief [Dkt. No. 56, Exhibit A] (the “Shah

Declaration”), the Declaration of David Dickson, President and Chief Executive Officer of

McDermott International, Inc., in Support of the Chapter 11 Petitions [Dkt. No. 29] (the “Dickson

Declaration”) and the Declaration of John R. Castellano, Chief Transformation Officer of

McDermott International, Inc., in Support of the Debtors’ First Day Motions [Dkt. No. 62] (the

“Castellano Declaration,” together with the Shah Declaration and the Dickson Declaration, the

“First Day Declarations”), the available DIP Documents, and the evidence submitted and

arguments made at the Interim Hearing and the Final Hearing; and due and sufficient notice of the

Final Hearing having been given in accordance with Bankruptcy Rules 2002, 4001(b), (c) and (d),


                                               6
        Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 7 of 84




and all applicable Bankruptcy Local Rules; and the Final Hearing having been held and concluded;

and all objections, if any, to the relief requested in the DIP Motion having been withdrawn,

resolved or overruled by the Court; and it appearing that approval of the relief requested in the DIP

Motion is fair and reasonable and in the best interests of the Debtors and their estates, and is

essential for the continued operation of the Debtors’ businesses and the preservation of the value

of the Debtors’ assets; and it appearing that the Debtors’ entry into the DIP Documents is a sound

and prudent exercise of the Debtors’ business judgment; and after due deliberation and

consideration, and good and sufficient cause appearing therefor.

        BASED UPON THE RECORD ESTABLISHED AT THE INTERIM HEARING

AND THE FINAL HEARING, THE COURT MAKES THE FOLLOWING FINDINGS OF

FACT AND CONCLUSIONS OF LAW: 4

        A.      Petition Date. On January 21, 2020 (the “Petition Date”), each of the Debtors filed

a voluntary petition for relief under Chapter 11 of the Bankruptcy Code with the United States

Bankruptcy Court for the Southern District of Texas, Houston Division (the “Court”). On

January 22, 2020, this Court entered an order approving the joint administration of the Chapter 11

Cases. No trustee or examiner has been appointed in these Chapter 11 Cases.

        B.      Debtors in Possession. The Debtors have continued in the management and

operation of their businesses and properties as debtors in possession pursuant to sections 1107 and

1108 of the Bankruptcy Code.




        4
           The findings and conclusions set forth herein constitute the Court’s findings of fact and
conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to
Bankruptcy Rule 9014. To the extent that any of the following findings of fact constitute conclusions of
law, they are adopted as such. To the extent any of the following conclusions of law constitute findings of
fact, they are adopted as such.


                                                    7
       Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 8 of 84




       C.      Jurisdiction and Venue. This Court has core jurisdiction over the Chapter 11 Cases,

the DIP Motion, and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157(a)–(b)

and 1334 and the Amended Standing Order of Reference from the United States District Court for

the Southern District of Texas, dated May 24, 2012. Consideration of the DIP Motion constitutes

a core proceeding pursuant to 28 U.S.C. § 157(b)(2). The Court may enter a final order consistent

with Article III of the United States Constitution. Venue for the Chapter 11 Cases and proceedings

on the DIP Motion is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. The

predicates for the relief sought herein are sections 105, 361, 362, 363(c), 363(e), 363(m) 364(c),

364(d)(1), 364(e), and 507 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6004 and 9014,

and Bankruptcy Local Rules 2002-1, 4001-1(b), 4002-1(i), and 9013-1.

       D.      Committee Formation. As of the date hereof, the United States Trustee for the

Southern District of Texas (the “U.S. Trustee”) has not appointed an official committee of

unsecured creditors in these Chapter 11 Cases pursuant to section 1102 of the Bankruptcy Code.

       E.      Notice. The Final Hearing was held pursuant to Bankruptcy Rule 4001(b)(2) and

(c)(2). Proper, timely, adequate and sufficient notice of the DIP Motion has been provided in

accordance with the Bankruptcy Code, the Bankruptcy Rules and the Bankruptcy Local Rules, and

no other or further notice of the DIP Motion or the entry of this Final Order shall be required.

       F.      Debtors’ Stipulations. Without prejudice to the rights of the Debtors’ estates or

any other party in interest (but subject to the limitations thereon contained in paragraph 23 below),

and after consultation with their attorneys and financial advisors, the Debtors admit, stipulate and

agree that:

               (i)     Prepetition Superpriority Credit Facility.        Pursuant to that certain

Superpriority Senior Secured Credit Agreement, dated as of October 21, 2019 (as amended,



                                                 8
       Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 9 of 84




restated, amended and restated, supplemented, waived, or otherwise modified from time to time,

the “Prepetition Superpriority Credit Agreement”, and collectively with the Pledge and

Security Agreement, dated as of October 21, 2019 and the other Loan Documents (as defined in

the Prepetition Superpriority Credit Agreement) and any other agreements and documents

executed or delivered in connection therewith, each as may be amended, restated, amended and

restated, supplemented, waived, or otherwise modified from time to time, the “Prepetition

Superpriority Loan Documents”), among (a) McDermott Technology (Americas), Inc.,

McDermott Technology (US), Inc., and McDermott Technology, B.V., as borrowers (in such

capacity, the “Prepetition Superpriority Borrowers”), (b) McDermott International, Inc., as

parent, (c) Crédit Agricole Corporate and Investment Bank, as revolving administrative agent (in

such capacity, the “Prepetition Superpriority Revolving Agent”) and as collateral agent (in such

capacity, the “Prepetition Superpriority Collateral Agent”), (d) Barclays Bank PLC, as term

loan administrative agent (in such capacity, the “Prepetition Superpriority Term Loan

Administrative Agent”, and together with the Prepetition Superpriority Revolving Agent and the

Prepetition Superpriority Collateral Agent, the “Prepetition Superpriority Agents”), (e) the

Term Lenders (as defined in the Prepetition Superpriority Credit Agreement) party thereto

(collectively, the “Prepetition Superpriority Term Loan Lenders”) and the Revolving Lenders

(as defined in the Prepetition Superpriority Credit Agreement) party thereto (collectively, the

“Prepetition Superpriority Revolving Lenders”, and together with the Prepetition Superpriority

Term Loan Lenders, the “Prepetition Superpriority Lenders”) (the Prepetition Superpriority

Lenders, collectively with the Prepetition Superpriority Agents, the Prepetition Superpriority

Issuers (as defined below) and all other holders of Prepetition Superpriority Credit Facility Debt

(as defined below), the “Prepetition Superpriority Secured Parties”), (x) (1) the Prepetition



                                                9
         Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 10 of 84




Superpriority Revolving Lenders provided financial accommodations to, and participated in letters

of credit for the account of, the Prepetition Superpriority Borrowers pursuant to the Prepetition

Superpriority Loan Documents and (2) the Issuers (as defined in the Prepetition Superpriority

Credit     Agreement)    (the   “Prepetition   Superpriority    Issuers”)   provided    financial

accommodations to, and issued letters of credit for the account of, the Prepetition Superpriority

Borrowers pursuant to the Prepetition Superpriority Loan Documents (the “Prepetition

Superpriority Revolving Credit Facility”), (y) the Prepetition Superpriority Term Loan Lenders

provided term loans and other financial accommodations to the Prepetition Superpriority

Borrowers pursuant to the Prepetition Superpriority Loan Documents (the “Prepetition

Superpriority Term Loan Credit Facility” and together with the Prepetition Superpriority

Revolving Credit Facility, the “Prepetition Superpriority Credit Facilities”). Pursuant to that

certain Guaranty Agreement, dated as of October 21, 2019 (as amended, restated, amended and

restated, supplemented, waived, or otherwise modified from time to time), the Debtors party

thereto (the “Prepetition Superpriority Guarantors”) guaranteed on a joint and several basis the

obligations of the Prepetition Superpriority Borrowers under the Prepetition Superpriority Credit

Agreement and the other Prepetition Superpriority Loan Documents.

               (ii)     Prepetition Credit Facility. Pursuant to that certain Credit Agreement,

dated as of May 10, 2018 (as amended, restated, amended and restated, supplemented, waived, or

otherwise modified from time to time, the “Prepetition Credit Agreement”, and collectively with

the Pledge and Security Agreement, dated as of May 10, 2018 (as amended, restated, amended and

restated, supplemented, waived, or otherwise modified from time to time, the “Prepetition Credit

Facility Pledge and Security Agreement”) and the other Loan Documents (as defined in the

Prepetition Credit Agreement) and any other agreements and documents, executed or delivered in



                                               10
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 11 of 84




connection therewith, each as may be amended, restated, amended and restated, supplemented,

waived, or otherwise modified from time to time, the “Prepetition Credit Facility Loan

Documents”), among (a) McDermott Technology (Americas), Inc., McDermott Technology (US),

Inc., and McDermott Technology, B.V., as borrowers (in such capacity, the “Prepetition Credit

Facility Borrowers”), (b) McDermott International, Inc., as parent, (c) Crédit Agricole Corporate

and Investment Bank, as administrative agent for the Revolving Facility (as defined in the

Prepetition Credit Agreement) and for the LC Facility (as defined in the Prepetition Credit

Agreement) (in such capacity, the “Prepetition Revolving and LC Administrative Agent”),

(d) Barclays Bank PLC, as term loan administrative agent (in such capacity, the “Prepetition

Term Loan Administrative Agent”), (e) the Term Lenders (as defined in the Prepetition Credit

Agreement) party thereto (collectively, the “Prepetition Term Loan Lenders”), the Issuers (as

defined in the Prepetition Credit Agreement) party thereto (the “Prepetition Credit Agreement

Issuers”), the LC Lenders (as defined in the Prepetition Credit Agreement) party thereto

(collectively, the “Prepetition LC Lenders”), and the Revolving Lenders (as defined in the

Prepetition Credit Agreement) party thereto (collectively, the “Prepetition Revolving Lenders”,

and together with the Prepetition Term Loan Lenders and the Prepetition LC Lenders, the

“Prepetition Credit Facility Lenders”) (the Prepetition Credit Facility Lenders, collectively with

the Prepetition Collateral Agent (as defined below), the Prepetition Revolving and LC

Administrative Agent, the Prepetition Term Loan Administrative Agent, the Prepetition Credit

Agreement Issuers and all other holders of Prepetition Credit Facility Debt (as defined below), the

“Prepetition Credit Facility Secured Parties”), (w) the Prepetition Revolving Lenders provided

revolving loans to, participated in letters of credit in support of, and provided other financial

accommodations to the Prepetition Credit Facility Borrowers pursuant to the Prepetition Credit



                                                11
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 12 of 84




Facility Loan Documents (the “Prepetition Revolving Credit Facility”), (x) the Prepetition LC

Lenders provided financial accommodations to, and participated in letters of credit supporting the

operations of the Borrowers pursuant to the Prepetition Credit Facility Loan Documents (the

“Prepetition Letter of Credit Facility”), (y) the Prepetition Credit Agreement Issuers provided

financial accommodations to, and issued letters of credit supporting the operations of the

Borrowers pursuant to the Prepetition Revolving Credit Facility, the Prepetition Letter of Credit

Facility, and a cash secured letter of credit facility (the “Prepetition Cash Secured LC Facility”

and together with the Prepetition Letter of Credit Facility and the Prepetition Revolving Credit

Facility, the “Prepetition LC Credit Facilities”) in each case for the account of, the Prepetition

Credit Facility Borrowers pursuant to the Prepetition Credit Facility Loan Documents, and (z) the

Prepetition Term Loan Lenders provided term loans to the Prepetition Credit Facility Borrowers

pursuant to the Prepetition Credit Facility Loan Documents (the “Prepetition Term Loan

Facility”, and together with the Prepetition Revolving Credit Facility and the Prepetition LC

Credit Facilities, the “Prepetition Credit Facilities”).

               (iii)   Prepetition Lloyds Facility. Pursuant to that certain Amended and Restated

Master Agreement for Stand-by Letters of Credit, dated May 10, 2018 (such agreement, as

amended and modified by that certain letter agreement dated as of January 10, 2020 (the “Lloyds

Letter Agreement”) and as further amended, restated, amended and restated, supplemented,

waived, or otherwise modified from time to time, the “Lloyds Facility Agreement,” and those

certain documents executed in connection therewith (the “Lloyds Facility Documents”)),

between Comet II B.V. and CB&I, LLC, as applicants, and Chicago Bridge & Iron Company

(Delaware), Chicago Bridge and Iron Company, B.V., CBI Services, LLC, CB&I UK Limited,

CBI Constructors PTY LTD, CB&I Group Inc., and Woodlands International Insurance Limited,



                                                12
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 13 of 84




as additional parties (collectively, the “Lloyds Facility Applicants”), and Lloyds Bank Corporate

Markets plc (as successor to Lloyds Bank plc) as lending bank, (“Lloyds Bank” or, the “Lloyds

Facility Secured Party”), the Lloyds Facility Secured Party provided financial accommodations

to, and maintained letters of credit (the “Lloyds Facility Letters of Credit”) for the account of,

the Lloyds Facility Applicants and Guarantors pursuant to the Lloyds Facility Agreement.

               (iv)   Prepetition Barclays Facility. Pursuant to that certain Letter of Credit

Agreement dated as of October 30, 2018 (such agreement, as amended, restated, amended and

restated, supplemented, waived, or otherwise modified from time to time, the “Barclays Facility

Agreement” and all documents executed in connection therewith, the “Barclays Facility

Documents”), by and among certain of the Debtors as applicants and guarantors thereto (such

applicants and guarantors, the “Barclays Facility Applicants and Guarantors”), and Barclays

Bank PLC as administrative agent for the LC Facility (as defined in the Barclays Facility

Agreement) (in such capacity, the “Barclays Facility Agent” and together with each lender

participant or other holder of a claim in respect of a letter of credit issued under the Barclays

Facility Agreement, the “Barclays Facility Secured Parties,” and together with the Prepetition

Credit Facility Secured Parties and the Lloyds Facility Secured Party, the “Prepetition Shared

Collateral Secured Parties”) as lending parties, the Barclays Facility Secured Parties provided

financial accommodations to, and issued letters of credit (the “Barclays Facility Letters of Credit”

and together with the letters of credit issued under the Prepetition LC Credit Facilities and the

Lloyds Facility Letters of Credit, the “Prepetition Letters of Credit”) for the account of, the

Barclays Facility Applicants pursuant to the Barclays Facility Agreement. The Prepetition Credit

Facility Loan Documents, the Lloyds Facility Documents and the Barclays Facility Documents are




                                                13
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 14 of 84




referred to collectively herein as the “Prepetition Shared Collateral Documents” and together

with the Prepetition Superpriority Loan Documents, the “Prepetition Secured Debt Documents.”

               (v)    Prepetition Guaranty. Pursuant to that certain Guaranty Agreement, dated

as of May 10, 2018 (as amended, restated, amended and restated, supplemented, waived, or

otherwise modified from time to time), the Debtors party thereto (the “Prepetition Guarantors”)

guaranteed on a joint and several basis the obligations under the Prepetition Secured Debt

Documents.

               (vi)   Prepetition Superpriority Credit Facility Debt. As of the Petition Date, the

Prepetition Superpriority Borrowers and the Prepetition Superpriority Guarantors were justly and

lawfully indebted and liable to the Prepetition Superpriority Secured Parties, without defense,

counterclaim or offset of any kind, in the aggregate principal amount of not less than $1.0 billion

including (a) $200 million in outstanding principal amount of Revolving Obligations (as defined

in the Prepetition Superpriority Credit Agreement), and (b) $800 million in outstanding principal

amount of Term Loans (as defined in the Prepetition Superpriority Credit Agreement) (collectively,

together with accrued and unpaid interest, outstanding letters of credit, any reimbursement

obligations (contingent or otherwise) in respect of letters of credit, any fees, expenses and

disbursements (including attorneys’ fees, accountants’ fees, auditor fees, appraisers’ fees and

financial advisors’ fees, and related expenses and disbursements), treasury, cash management,

bank product and derivative obligations, indemnification obligations, guarantee obligations, and

other charges, amounts and costs of whatever nature owing, whether or not contingent, whenever

arising, accrued, accruing, due, owing, or chargeable in respect of any of the Prepetition

Superpriority Borrowers’ or the Prepetition Superpriority Guarantors’ obligations pursuant to, or

secured by, the Prepetition Superpriority Loan Documents, including all Obligations, (as defined



                                                14
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 15 of 84




in the Prepetition Superpriority Credit Agreement), and all interest, fees, prepayment premiums,

including, without limitation, the Applicable Premium (as defined in the Prepetition Superpriority

Credit Agreement), early termination fees, costs and other charges, the “Prepetition

Superpriority Credit Facility Debt”), which Prepetition Superpriority Credit Facility Debt has

been guaranteed on a joint and several basis by each of the Prepetition Superpriority Guarantors.

All of the outstanding Prepetition Superpriority Credit Facility Debt will be converted (or “rolled

up”) into DIP Obligations upon entry of this Final Order.

               (vii)   Prepetition Credit Facility Debt. As of the Petition Date, the Prepetition

Credit Facility Borrowers and the Prepetition Guarantors were justly and lawfully indebted and

liable to the Prepetition Credit Facility Secured Parties, without defense, counterclaim or offset of

any kind, in the aggregate principal amount of not less than $4.757 billion including (a) $801

million in outstanding principal amount of Revolving Loans (as defined in the Prepetition Credit

Agreement), (b) $194 million of outstanding Revolving Letters of Credit (as defined in the

Prepetition Credit Agreement), $1.257 billion of outstanding LC Facility Letters of Credit and

$305 million of outstanding Cash Secured Letters of Credit (each as defined in the Prepetition

Credit Agreement), and (c) $2.2 billion in outstanding principal amount of Term Loans (as defined

in the Prepetition Credit Agreement) (collectively, together with accrued and unpaid interest,

outstanding letters of credit, any reimbursement obligations (contingent or otherwise) in respect

of letters of credit, any fees, expenses and disbursements (including attorneys’ fees, accountants’

fees, auditor fees, appraisers’ fees and financial advisors’ fees, and related expenses and

disbursements), treasury, cash management, bank product and derivative obligations,

indemnification obligations, guarantee obligations, and other charges, amounts and costs of

whatever nature owing, whether or not contingent, whenever arising, accrued, accruing, due,



                                                 15
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 16 of 84




owing, or chargeable in respect of any of the Prepetition Credit Facility Borrowers’ or the

Prepetition Guarantors’ obligations pursuant to, or secured by, the Prepetition Credit Agreement,

including all Obligations (as defined in the Prepetition Credit Agreement), and all interest, fees,

prepayment premiums, early termination fees, costs and other charges, the “Prepetition Credit

Facility Debt”) which Prepetition Credit Facility Debt has been guaranteed on a joint and several

basis by each of the Prepetition Guarantors.

               (viii) Prepetition Lloyds Facility Agreement Debt. As of the Petition Date, the

Lloyds Facility Applicants and the Prepetition Guarantors were justly and lawfully indebted and

liable to Lloyds Bank, without defense, counterclaim or offset of any kind, in the aggregate

principal amount of not less than $102 million outstanding letters of credit (together with accrued

and unpaid interest, outstanding letters of credit, any reimbursement obligations (contingent or

otherwise) in respect of letters of credit, any fees, expenses and disbursements (including attorneys’

fees, accountants’ fees, auditor fees, appraisers’ fees and financial advisors’ fees, and related

expenses and disbursements), indemnification obligations, guarantee obligations, and other

charges, amounts and costs of whatever nature owing, whether or not contingent, whenever arising,

accrued, accruing, due, owing, or chargeable in respect of any of the Lloyds Facility Applicants’

or the Prepetition Guarantors’ obligations pursuant to, or secured by, the Lloyds Facility

Agreement, including all Obligations (as defined in the Lloyds Facility Agreement), interest, fees,

prepayment premiums, early termination fees, costs and other charges, the “Lloyds Facility

Agreement Debt”) which Lloyds Facility Agreement Debt has been guaranteed on a joint and

several basis by each of the Lloyds Facility Applicants and the Prepetition Guarantors.

               (ix)    Prepetition Barclays Facility Agreement Debt. As of the Petition Date, the

Barclays Facility Applicants and Guarantors and the Prepetition Guarantors were justly and



                                                 16
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 17 of 84




lawfully indebted and liable to the Barclays Facility Secured Parties, without defense,

counterclaim or offset of any kind, in the aggregate principal amount of approximately $228

million of outstanding letters of credit (together with accrued and unpaid interest, outstanding

letters of credit, any reimbursement obligations (contingent or otherwise) in respect of letters of

credit, any fees, expenses and disbursements (including attorneys’ fees, accountants’ fees, auditor

fees, appraisers’ fees and financial advisors’ fees, and related expenses and disbursements),

indemnification obligations, guarantee obligations, and other charges, amounts and costs of

whatever nature owing, whether or not contingent, whenever arising, accrued, accruing, due,

owing, or chargeable in respect of any of the Barclays Facility Applicants’ and Guarantors’ or the

Prepetition Guarantors’ obligations pursuant to, or secured by, the Barclays Facility Agreement,

including all Obligations (as defined in the Barclays Facility Agreement), interest, fees,

prepayment premiums, early termination fees, costs and other charges, the “Barclays Facility

Agreement Debt”) which Barclays Facility Agreement Debt has been guaranteed on a joint and

several basis by each of the Barclays Facility Applicants and Guarantors and the Prepetition

Guarantors. The Prepetition Credit Facility Debt, the Lloyds Facility Agreement Debt, and the

Barclays Facility Agreement Debt are referred to collectively herein as the “Prepetition Shared

Collateral Secured Debt” and together with the Prepetition Superpriority Credit Facility Debt,

the “Prepetition Secured Debt.”)

               (x)     Prepetition Superpriority Credit Facility Liens. As more fully set forth in

the Prepetition Superpriority Loan Documents and the Prepetition Superpriority Intercreditor

Agreement (as defined herein), prior to the Petition Date, the Prepetition Superpriority Borrowers

and the Prepetition Superpriority Guarantors granted to the Prepetition Superpriority Agents, for

the benefit of itself and the other Prepetition Superpriority Secured Parties, a superpriority security



                                                  17
       Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 18 of 84




interest in and continuing lien on (the “Prepetition Superpriority Liens”) substantially all of their

assets and property excluding the Prepetition Cash Collateralized LC Collateral (as defined below)

(the “Prepetition Superpriority Collateral”). 5

                (xi)     Prepetition Shared Collateral Liens. Pursuant to the Security Documents

(as defined in the Intercreditor and Collateral Agency Agreement (as defined below)), prior to the

Petition Date, the Debtors party to the Security Documents in their capacities as Grantors (as

defined in the Intercreditor and Collateral Agency Agreement) granted to the Collateral Agent (as

defined in the Intercreditor and Collateral Agency Agreement) (the “Prepetition Collateral Agent”

and together with the Prepetition Superpriority Collateral Agent, the “Prepetition Collateral

Agents”) for the benefit of itself and the Prepetition Shared Collateral Secured Parties first priority

security interests in and continuing liens (the “Prepetition Shared Collateral Liens”) on

substantially all of their assets and property excluding the Prepetition Cash Collateralized LC

Collateral (the “Prepetition Shared Collateral,” and together with the Prepetition Superpriority

Collateral, the “Prepetition Collateral”);

                (xii)    Prepetition Cash Collateralized Letters of Credit. The Prepetition Shared

Collateral Agent on behalf of the Cash Secured LC Issuers (as defined in the Prepetition Credit

Agreement) has been granted senior ranking and exclusive liens (the “Prepetition Cash Secured

LC Facility Liens”) in respect of the Prepetition Cash Secured LC Cash Collateral and the Lloyds



        5
          The Cash Collateral (as defined herein) securing (x) the Cash Secured Letters of Credit (as defined
in the Prepetition Credit Agreement) (the “Prepetition Cash Secured LC Cash Collateral”) and (y) the
Lloyds Facility Letters of Credit (the “Prepetition Lloyds LC Cash Collateral,” and together with the
Prepetition Cash Secured LC Cash Collateral, the “Prepetition Cash Collateralized LC Collateral”) is
excluded from the Prepetition Superpriority Collateral until such time as the obligations under the
Prepetition Cash Secured LC Facility and the Lloyds Facility Agreement have been discharged in full or
expired following which the Cash Collateral comprising the Prepetition Cash Collateralized LC Collateral
shall be subject to the Prepetition Superpriority Liens.



                                                     18
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 19 of 84




Facility Secured Party has been granted senior ranking and exclusive liens (the “Prepetition

Lloyds Cash Collateralized LC Liens” and together with the Prepetition Cash Secured LC

Facility Liens, the “Prepetition Cash Collateralized LC Liens”) in respect of the Prepetition

Lloyds LC Cash Collateral, provided that, under the terms of the Collateral Agency and

Intercreditor Agreement, cash collateral released from the Prepetition Cash Collateralized LC

Liens upon the discharge of the Cash Secured Letters of Credit (as defined in the Prepetition Credit

Agreement) or cash collateralized Lloyds Facility Letters of Credit is subject to the Prepetition

Shared Collateral Liens.

               (xiii) Superpriority      Intercreditor   Agreement.   That   certain   Intercreditor

Agreement, dated as of October 21, 2019 (as amended, restated, amended and restated,

supplemented or otherwise modified from time to time prior to the date hereof, the “Prepetition

Superpriority Intercreditor Agreement”), among McDermott International, Inc., as parent,

McDermott Technology (Americas), Inc., McDermott Technology (US), Inc., and McDermott

Technology, B.V., as Borrowers, the Prepetition Superpriority Collateral Agent on behalf of the

Prepetition Superpriority Secured Parties and the Prepetition Collateral Agent on behalf of the

Prepetition Shared Collateral Secured Parties and the other prepetition obligors party thereto is

binding and enforceable in accordance with its terms and unless otherwise subsequently modified

or amended, the prepetition obligors are not entitled to take any actions that would be contrary to

the provisions thereof.

               (xiv)      Collateral Agency and Intercreditor Agreement. That certain Collateral

Agency and Intercreditor Agreement, dated as of May 10, 2018, as joined by that certain Grantor

Joinder Agreement dated May 10, 2018 (as amended, restated, amended and restated,

supplemented or otherwise modified from time to time prior to the date hereof, the “Collateral



                                                 19
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 20 of 84




Agency and Intercreditor Agreement” and together with the Prepetition Superpriority

Intercreditor Agreement, the “Intercreditor Agreements”), among (a) McDermott Technology

(Americas), Inc., McDermott Technology (US), Inc., and McDermott Technology, B.V., as

Borrowers, (b) McDermott International, Inc., as parent, the other Grantors (as defined therein)

party thereto, (c) the Prepetition Revolving and LC Administrative Agent, the Prepetition

Collateral Agent, the Prepetition Term Loan Administrative Agent, the Lloyds Facility Secured

Party, and the Barclays Facility Agent (collectively, the “Prepetition Shared Collateral Facilities

Agents”) and (d) the other prepetition obligors party thereto is binding and enforceable against the

prepetition obligors in accordance with their terms, and the prepetition obligors are not entitled to

take any actions that would be contrary to the provisions thereof.

               (xv)    Validity, Perfection and Priority of Prepetition Superpriority Liens and

Prepetition Superpriority Debt. The Debtors acknowledge and agree that as of the Petition Date

(a) the Prepetition Superpriority Liens on the Prepetition Collateral were valid, binding,

enforceable, non-avoidable and properly perfected and were granted to, or for the benefit of, the

Prepetition Superpriority Secured Parties for fair consideration and reasonably equivalent value;

(b) other than with respect to the Prepetition Cash Collateralized LC Collateral, the Prepetition

Superpriority Liens were senior in priority over any and all other liens on the Prepetition Collateral,

subject only to certain liens senior by operation of law or otherwise permitted by the Prepetition

Secured Debt Documents (solely to the extent any such permitted liens were valid, properly

perfected, non-avoidable and senior in priority to the Prepetition Superpriority Liens as of the

Petition Date, the “Prepetition Superpriority Permitted Prior Liens”); (c) the Prepetition

Superpriority Credit Facility Debt constitutes legal, valid, binding, and non-avoidable obligations

of the Debtors enforceable in accordance with the terms of the applicable Prepetition Superpriority



                                                  20
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 21 of 84




Loan Documents; (d) no offsets, recoupments, challenges, objections, defenses, claims or

counterclaims of any kind or nature to any of the Prepetition Superpriority Liens or Prepetition

Superpriority Credit Facility Debt exist, and no portion of the Prepetition Superpriority Liens or

Prepetition Superpriority Credit Facility Debt is subject to any challenge or defense, including

avoidance, disallowance, disgorgement, recharacterization, or subordination (equitable or

otherwise) pursuant to the Bankruptcy Code or applicable non-bankruptcy law; (e) the Debtors

and their estates have no claims, objections, challenges, causes of action, and/or choses in action,

including avoidance claims under Chapter 5 of the Bankruptcy Code or applicable state law

equivalents or actions for recovery or disgorgement, against any of the Prepetition Superpriority

Secured Parties or any of their respective affiliates, agents, attorneys, advisors, professionals,

officers, directors and employees arising out of, based upon or related to the Prepetition

Superpriority Credit Facilities; and (f) the Debtors waive, discharge, and release any right to

challenge any of the Prepetition Superpriority Credit Facility Debt, the priority of the Debtors’

obligations thereunder, and the validity, extent, and priority of the Prepetition Superpriority Liens

securing the Prepetition Superpriority Credit Facility Debt.

               (xvi)   Validity, Perfection and Priority of Prepetition Shared Collateral Liens and

Prepetition Shared Collateral Secured Debt. The Debtors acknowledge and agree that as of the

Petition Date (a) the Prepetition Shared Collateral Liens on the Prepetition Collateral were valid,

binding, enforceable, non-avoidable and properly perfected and were granted to, or for the benefit

of, the Prepetition Shared Collateral Secured Parties for fair consideration and reasonably

equivalent value; (b) the Prepetition Shared Collateral Liens were senior in priority over any and

all other liens on the Prepetition Collateral, subject only to (1) other than with respect to the

Prepetition Cash Collateralized LC Collateral, the Prepetition Superpriority Liens on the



                                                 21
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 22 of 84




Prepetition Collateral, which rank senior in priority to the Prepetition Shared Collateral Liens, and

(2) certain liens senior by operation of law or otherwise permitted by the Prepetition Secured Debt

Documents (solely to the extent any such permitted liens were valid, properly perfected, non-

avoidable and senior in priority to the Prepetition Shared Collateral Liens as of the Petition Date,

the “Prepetition Shared Collateral Permitted Prior Liens” and together with the Prepetition

Superpriority Permitted Prior Liens, the “Permitted Prior Liens”); (c) the Prepetition Cash

Secured LC Facility Liens were senior in priority over any and all other liens on the Prepetition

Cash Secured LC Cash Collateral; (d) the Prepetition Lloyds Cash Collateralized LC Liens were

senior in priority over any and all other liens on the Prepetition Lloyds LC Cash Collateral; (e) the

Prepetition Shared Collateral Secured Debt constitutes legal, valid, binding, and non-avoidable

obligations of the Debtors enforceable in accordance with the terms of the applicable Prepetition

Secured Debt Documents; (f) no offsets, recoupments, challenges, objections, defenses, claims or

counterclaims of any kind or nature to any of the Prepetition Shared Collateral Liens or Prepetition

Credit Facility Debt exist, and no portion of the Prepetition Shared Collateral Liens or Prepetition

Shared Collateral Secured Debt is subject to any challenge or defense, including avoidance,

disallowance, disgorgement, recharacterization, or subordination (equitable or otherwise) pursuant

to the Bankruptcy Code or applicable non-bankruptcy law; (g) the Debtors and their estates have

no claims, objections, challenges, causes of action, and/or choses in action, including avoidance

claims under Chapter 5 of the Bankruptcy Code or applicable state law equivalents or actions for

recovery or disgorgement, against any of the Prepetition Shared Collateral Secured Parties or any

of their respective affiliates, agents, attorneys, advisors, professionals, officers, directors and




                                                 22
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 23 of 84




employees arising out of, based upon or related to the Prepetition Shared Collateral Facilities 6; and

(h) the Debtors waive, discharge, and release any right to challenge any of the Prepetition Shared

Collateral Secured Debt, the priority of the Debtors’ obligations thereunder, and the validity, extent,

and priority of the Prepetition Shared Collateral Liens securing the Prepetition Shared Collateral

Secured Debt.

                (xvii) Value of the Prepetition Superpriority Collateral. As of the Petition Date,

the aggregate value of the Prepetition Superpriority Collateral securing the Prepetition

Superpriority Credit Facility Debt exceeds the aggregate amount of the Prepetition Superpriority

Credit Facility Debt.

                (xviii) No Control. None of the Prepetition Secured Parties control the Debtors or

their properties or operations, have authority to determine the manner in which any Debtor’s

operations are conducted or are control persons or insiders of the Debtors by virtue of any of the

actions taken with respect to, in connection with, related to or arising from the Prepetition Secured

Debt Documents.

                (xix)   No Claims or Causes of Action. No claims or causes of action are held by

the Debtors or their estates exist against, or with respect to, the Prepetition Secured Parties under

any agreements by and among the Debtors and any Prepetition Secured Party that is in existence

as of the Petition Date.

                (xx)    Debtors’ Stipulations Regarding Initial Funding. In accordance with the

Interim Order, this Court authorized, among other things, (i) the Borrowers to borrow the Initial

Funding, (ii) the roll-up of the DIP Roll-Up Hedging Obligations, (iii) the DIP Guarantors to



       6
                “Prepetition Shared Collateral Facilities” means the Prepetition Credit Agreement, the
Lloyds Facility Agreement and the Barclays Facility Agreement.


                                                 23
       Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 24 of 84




jointly and severally guarantee on a senior secured superpriority basis the DIP Loans, the DIP LC

Facilities and the other DIP Obligations, and (iv) the DIP Loan Parties to execute and deliver the

DIP Documents and to incur and to perform all of the DIP Obligations in accordance with, and

subject to, the terms of the Interim Order and the DIP Documents. On January 23, 2020, the DIP

Credit Agreement was executed, and the Borrowers were authorized to borrow on the terms and

conditions set forth in the DIP Documents and in the Interim Order.

                (xxi)   Debtors’ Stipulations Regarding Terminated Hedging Positions. As of the

Petition Date, the Debtors were parties to certain hedging agreements with the Continuing Hedging

Lenders (as defined in the Hedging Order 7). On January 24, 2020, after entry of both the Hedging

Order and the Interim Order, the secured interest rate hedging transactions that did not constitute

DIP Roll-Up Hedging Obligations were terminated by agreement of the parties resulting in the

termination amounts listed on Schedule A hereto. Each Continuing Hedging Lender listed on

Schedule A hereto shall have a “Credit Agreement Hedging Claim” under Class 6D of the Chapter

11 Plan 8 and in an amount equal to the termination amount set forth opposite such Continuing

Hedging Lender’s name on Schedule A hereto.

                (xxii) Release. Each of the Debtors and the Debtors’ estates, on its own behalf

and on behalf of its past, present and future predecessors, successors, heirs, subsidiaries, and

assigns, hereby absolutely, unconditionally and irrevocably release and forever discharge and

acquit the Prepetition Secured Parties, the DIP Secured Parties, and each of their respective


        7
                “Hedging Order” means the Order (I) Authorizing the Debtors to Enter Into and Perform
Under (A) Amended and Restated Hedge Arrangements and (B) New Hedge Agreements, (II) Granting DIP
Liens and DIP Superpriority Claims, (III) Modifying the Automatic Stay and (IV) Granting Related Relief
entered by the Court on January 23, 2020 [Dkt. No. 145].
        8
               “Chapter 11 Plan” means the Amended Joint Prepackaged Chapter 11 Plan of
Reorganization of McDermott International, Inc. and its Debtor Affiliates filed on January 22, 2020 [Dkt.
No. 121] and any subsequent modification thereof.


                                                   24
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 25 of 84




Representatives (as defined herein) (collectively, the “Released Parties”), from any and all

obligations and liabilities to the Debtors (and their successors and assigns) and from any and all

claims, counterclaims, demands, defenses, offsets, debts, accounts, contracts, liabilities, actions

and causes of action arising prior to the Petition Date (collectively, the “Released Claims”) of any

kind, nature or description, whether matured or unmatured, known or unknown, asserted or

unasserted, foreseen or unforeseen, accrued or unaccrued, suspected or unsuspected, liquidated or

unliquidated, pending or threatened, arising in law or equity, upon contract or tort or under any

state or federal law or otherwise, arising out of or related to (as applicable) the Prepetition Secured

Debt Documents, the DIP Documents, the obligations owing and the financial obligations made

thereunder, the negotiation thereof and of the deal reflected thereby, and the obligations and

financial obligations made thereunder, in each case that the Debtors at any time had, now have or

may have, or that their successors or assigns hereafter can or may have against any of the Released

Parties for or by reason of any act, omission, matter, cause or thing whatsoever arising at any time

on or prior to the date of the Final Order.

       G.       Cash Collateral. All of the Debtors’ cash, wherever located and held, including

any cash in deposit accounts (whether subject to control agreements or otherwise) constitutes or

will constitute “cash collateral” of the Prepetition Secured Parties and DIP Secured Parties within

the meaning of section 363(a) of the Bankruptcy Code (the “Cash Collateral”).

       H.      Findings Regarding the DIP Financing and Use of Cash Collateral.

               (i)     Good and sufficient cause has been shown for the entry of this Final Order

and for authorization of the DIP Loan Parties to obtain financing pursuant to the DIP Credit

Agreement.




                                                  25
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 26 of 84




               (ii)    The Debtors have a critical need to obtain the DIP Financing and to use

Prepetition Collateral (including Cash Collateral) in order to permit, among other things, the

orderly continuation of the operation of their businesses, to maintain business relationships with

vendors, suppliers and customers, to make payroll, to make capital expenditures, to satisfy other

working capital and operational needs and to fund expenses of these Chapter 11 Cases. The access

of the Debtors to sufficient working capital and liquidity through the use of Cash Collateral and

other Prepetition Collateral, the incurrence of new indebtedness under the DIP Documents and

other financial accommodations provided under the DIP Documents are necessary and vital to the

preservation and maintenance of the going concern values of the Debtors and to a successful

reorganization of the Debtors.

               (iii)   The Debtors are unable to obtain financing on more favorable terms from

sources other than the DIP Lenders under the DIP Documents and are unable to obtain adequate

unsecured credit allowable under section 503(b)(1) of the Bankruptcy Code as an administrative

expense. The Debtors are also unable to obtain secured credit allowable under sections 364(c)(1),

364(c)(2) and 364(c)(3) of the Bankruptcy Code without granting to the DIP Secured Parties, the

DIP Liens and the DIP Superpriority Claims (as defined herein) and incurring the Adequate

Protection Obligations (as defined herein), in each case subject to the Carve Out, under the terms

and conditions set forth in this Final Order and in the DIP Documents.

               (iv)    The Debtors continue to collect cash, rents, income, offspring, products,

proceeds, and profits generated from the Prepetition Collateral and acquire equipment, inventory

and other personal property, all of which constitute Prepetition Collateral under the

Prepetition Secured Debt Documents that are subject to the Prepetition Secured Parties’ security

interests as set forth in the Prepetition Secured Debt Documents.



                                               26
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 27 of 84




               (v)     The Debtors desire to use a portion of the cash, rents, income, offspring,

products, proceeds and profits described in the preceding paragraph in their business operations

that constitute Cash Collateral of the Prepetition Secured Parties under section 363(a) of the

Bankruptcy Code. Certain prepetition rents, income, offspring, products, proceeds, and profits, in

existence as of the Petition Date, including balances of funds in the DIP Loan Parties’ prepetition

and postpetition operating bank accounts, also constitute Cash Collateral.

               (vi)    Based on the DIP Motion, the First Day Declarations and the record

presented to the Court at the Interim Hearing and the Final Hearing, the terms of the DIP Financing,

the terms of the adequate protection granted to the Prepetition Secured Parties as provided in

paragraph 15 of this Final Order (the “Adequate Protection”), and the terms on which the DIP

Loan Parties may continue to use the Prepetition Collateral (including Cash Collateral) pursuant

to this Final Order and the DIP Documents are fair and reasonable, reflect the DIP Loan Parties’

exercise of prudent business judgment consistent with their fiduciary duties and constitute

reasonably equivalent value and fair consideration.

               (vii)   To the extent consent is required, the Prepetition Secured Parties have

consented or are deemed under the Superpriority Intercreditor Agreement, the Collateral Agency

and Intercreditor Agreement or any other applicable Prepetition Secured Debt Documents to have

consented to the Debtors’ use of Cash Collateral and the other Prepetition Collateral, and the DIP

Loan Parties’ entry into the DIP Documents in accordance with and subject to the terms and

conditions in this Final Order and the DIP Documents.

               (viii) The DIP Financing, the Adequate Protection and the use of the Prepetition

Collateral (including Cash Collateral) have been negotiated in good faith and at arm’s length

among the DIP Loan Parties, the DIP Secured Parties, and the Prepetition Secured Parties, and all



                                                27
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 28 of 84




of the DIP Loan Parties’ obligations and indebtedness arising under, in respect of, or in connection

with, the DIP Financing and the DIP Documents, including, without limitation: all loans made to,

letters of credit issued at the request of, and guarantees issued by the DIP Loan Parties pursuant to

the DIP Documents and any DIP Obligations shall be deemed to have been extended by the DIP

Agents and the DIP Lenders and their respective affiliates in good faith, as that term is used in

section 364(e) of the Bankruptcy Code and in express reliance upon the protections offered by

section 364(e) of the Bankruptcy Code, and the DIP Agents and the DIP Lenders (and the

successors and assigns thereof) shall be entitled to the full protection of section 364(e) of the

Bankruptcy Code in the event that this Final Order or any provision hereof is vacated, reversed or

modified, on appeal or otherwise.

               (ix)    The Prepetition Secured Parties have acted in good faith regarding the DIP

Financing and the DIP Loan Parties’ continued use of the Prepetition Collateral (including Cash

Collateral) to fund the administration of the DIP Loan Parties’ estates and continued operation of

their businesses (including the incurrence and payment of the Adequate Protection Obligations

and the granting of the Adequate Protection Liens (as defined herein)), in accordance with the

terms hereof, and the Prepetition Secured Parties (and the successors and assigns thereof) shall be

entitled to the full protection of sections 363(m) of the Bankruptcy Code in the event that this Final

Order or any provision hereof is vacated, reversed or modified, on appeal or otherwise.

               (x)     The Prepetition Secured Parties are entitled to the Adequate Protection

provided in this Final Order as and to the extent set forth herein pursuant to sections 361, 362, 363

and 364 of the Bankruptcy Code. Based on the DIP Motion and on the record presented to the

Court, the terms of the proposed adequate protection arrangements and of the use of the Prepetition

Collateral (including Cash Collateral) are fair and reasonable, reflect the DIP Loan Parties’ prudent



                                                 28
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 29 of 84




exercise of business judgment and constitute reasonably equivalent value and fair consideration

for the use of the Prepetition Collateral, including the Cash Collateral; provided that nothing in

this Final Order or the DIP Documents shall (x) be construed as the affirmative consent by any of

the Prepetition Secured Parties for the use of Cash Collateral other than on the terms set forth in

this Final Order and in the context of the DIP Financing authorized by this Final Order to the extent

such consent has been or will be given, (y) be construed as a consent by any party to the terms of

any other financing or any other lien encumbering the Prepetition Collateral (whether senior or

junior) or (z) prejudice, limit or otherwise impair the rights of any of the Prepetition Secured

Parties, subject to any applicable provisions of the Intercreditor Agreements, to seek new, different

or additional adequate protection or assert the interests of any of the Prepetition Secured Parties,

and the rights of any other party in interest, including the Debtors, to object to such relief are

hereby preserved.

               (xi)    The deemed incurrence of the DIP Roll-Up Hedging Obligations under the

DIP Facility reflected the DIP Loan Parties’ exercise of prudent business judgment consistent with

their fiduciary duties. The Prepetition LC Lenders and their affiliates that have provided

prepetition secured hedging to the Debtors would not have otherwise consented to the use of their

Cash Collateral or the subordination of their liens to the DIP Liens (as defined herein), and the

DIP Agents and the DIP Letter of Credit Lenders would not have provided the DIP Facility or

extended credit to the DIP Loan Parties thereunder without the Prepetition Hedging Roll-Up. The

Prepetition Hedging Roll-Up (a) created greater availability under the DIP Facility, (b) benefited

the Debtors and their estates because it enabled the Debtors to obtain urgently needed financing

critical to administering these Chapter 11 Cases and funded their operations and (c) enabled the




                                                 29
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 30 of 84




Debtors to maintain hedging obligations to mitigate currency and interest rate risk inherent in the

Debtors’ operations.

               (xii)   The use of the DIP Roll-Up Loans to refinance dollar-for-dollar and

discharge all of the Prepetition Superpriority Credit Facility Debt under the Prepetition

Superpriority Term Loan Credit Facility and the deemed issuance of letters of credit under the DIP

Roll-Up LC Facility reflects the DIP Loan Parties’ exercise of prudent business judgment

consistent with their fiduciary duties. The Prepetition Superpriority Secured Parties would not

otherwise consent to the use of their Cash Collateral or the subordination of their liens to the DIP

Liens (as defined herein), and the DIP Agents and the DIP Lenders would not be willing to provide

the DIP Facility or extend credit to the DIP Loan Parties thereunder without the Prepetition

Superpriority Debt Refinancing. The Prepetition Superpriority Debt Refinancing will (a) create

greater availability under the DIP Facility, (b) benefit the Debtors and their estates because it will

enable the Debtors to obtain urgently needed financing critical to administering these Chapter 11

Cases and funding their operations and (c) enable the Debtors to maintain prepetition letters of

credit, which will avoid disruption to the Debtors’ business operations.

               (xiii) The Debtors prepared and delivered to the DIP Agents and the advisors to

the DIP Lenders an initial budget attached as Schedule 1 to the Interim Order (the “Initial DIP

Budget”). The Initial DIP Budget reflects the Debtors’ anticipated cash receipts and anticipated

disbursements for each calendar week during the period from the Petition Date through and

including the end of the seventh (7th) month following the Petition Date. The Initial DIP Budget

reflects anticipated DIP Letters of Credit and it is acknowledged that a DIP Letter of Credit will

be issued to Lloyds in an amount equal to $25 million pursuant to the Lloyds Letter Agreement.

The Initial DIP Budget may be modified, amended and updated from time to time in accordance



                                                 30
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 31 of 84




with the DIP Credit Agreement, and once approved by the Requisite Lenders (as defined in the

DIP Credit Agreement), shall supplement and replace the Initial DIP Budget (the Initial DIP

Budget and each subsequent approved budget, shall constitute without duplication, an

“Approved Budget”). The Debtors believe that the Initial DIP Budget is reasonable under the

facts and circumstances. The DIP Agents and the DIP Lenders are relying, in part, upon the

Debtors’ agreement to comply with the Approved Budget, the other DIP Documents and this Final

Order in determining to enter into the postpetition financing arrangements provided for in this

Final Order.

               (xiv)   Each of the Prepetition Secured Parties shall be entitled to all of the rights

and benefits of section 552(b) of the Bankruptcy Code and the “equities of the case” exception

under section 552(b) of the Bankruptcy Code shall not apply to the Prepetition Secured Parties

with respect to proceeds, product, offspring, or profits with respect to any of the Prepetition

Collateral.

       I.      Relief Essential; Best Interest. Sufficient cause exists for entry of this Final Order

pursuant to Bankruptcy Rule 4001(b)(2) and (c)(2). Consummation of the DIP Financing and the

use of Prepetition Collateral (including Cash Collateral), in accordance with this Final Order and

the DIP Documents are in the best interests of the DIP Loan Parties’ estates and consistent with

the Debtors’ exercise of their fiduciary duties.

       J.      Permitted Prior Liens; Continuation of Prepetition Liens. Nothing herein shall

constitute a finding or ruling by this Court that any alleged Permitted Prior Lien is valid, senior,

enforceable, prior, perfected, or non-avoidable. Moreover, nothing herein shall prejudice the rights

of any party-in-interest, including, but not limited to, the Debtors, the DIP Agents, the DIP Lenders

or the Prepetition Secured Parties to challenge the validity, priority, enforceability, seniority,



                                                   31
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 32 of 84




avoidability, perfection, or extent of any alleged Permitted Prior Lien and/or security interests.

The right of a seller of goods to reclaim such goods under section 546(c) of the Bankruptcy Code

is not a Permitted Prior Lien and is expressly subject to the DIP Liens (as defined herein). The

liens and interests granted to the Prepetition Secured Parties (the “Prepetition Liens”), and the

DIP Liens that prime the Prepetition Liens, are continuing liens and the DIP Collateral is and will

continue to be encumbered by such liens in light of the integrated nature of the DIP Facility, the

DIP Documents, and the Prepetition Secured Debt Documents. For the avoidance of doubt, the

DIP Liens shall not prime the Prepetition Cash Collateralized LC Liens.

       Based upon the foregoing findings and conclusions, the DIP Motion and the record before

the Court with respect to the DIP Motion, and after due consideration and good and sufficient

cause appearing therefor,

       IT IS HEREBY ORDERED THAT:

       1.      Motion Granted. The relief sought in the DIP Motion is granted, the financing

described herein is authorized and approved, and the use of Cash Collateral is authorized, in each

case, on a final basis, subject to the terms and conditions set forth in the DIP Documents and this

Final Order. All objections to this Final Order to the extent not withdrawn, waived, settled, or

resolved are hereby denied and overruled on the merits.

       2.      Authorization of the DIP Financing and the DIP Documents.

               (a)    The DIP Loan Parties were, by the Interim Order, and hereby are authorized

to execute, deliver, enter into and, as applicable, perform all of their obligations under the DIP

Documents and such other and further acts as may be necessary, appropriate or desirable in

connection therewith. The Borrowers were, by the Interim Order, and hereby are authorized to

borrow money, obtain letters of credit, and enter into hedging transactions pursuant to the DIP



                                                32
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 33 of 84




Credit Agreement, each DIP Guarantor was, by the Interim Order, and hereby is authorized to

provide a guaranty of payment in respect of the Borrower’s obligations with respect to such

borrowings, subject to any limitations on borrowing under the DIP Documents, which shall be

used for all purposes permitted under the DIP Documents, subject to and in accordance with the

Approved Budget, including, without limitation, to provide working capital for the DIP Loan

Parties and to pay interest, fees and expenses and make adequate protection and other payments in

accordance with the Interim Order, this Final Order and the DIP Documents, as set forth in the

DIP Documents.

              (b)     In furtherance of the foregoing and without further approval of this Court,

each Debtor was, by the Interim Order, and hereby is authorized and directed to perform all acts,

to make, execute and deliver all instruments, certificates, agreements and documents (including,

without limitation, the execution or recordation of pledge and security agreements, mortgages,

financing statements and other similar documents), and to pay all fees and expenses in connection

with or that may be reasonably required, necessary, or desirable for the DIP Loan Parties’

performance of their obligations under or related to the DIP Financing, including, without

limitation:

                           (i)       the execution and delivery of, and performance under, each

of the DIP Documents;

                          (ii)       the execution and delivery of, and performance under, one

or more amendments, waivers, consents or other modifications to and under the DIP Documents,

in each case, in such form as the DIP Loan Parties and the DIP Agents (acting in accordance with

the terms of the DIP Credit Agreement), may agree, it being understood that no further approval

of this Court shall be required for any authorizations, amendments, waivers, consents or other



                                               33
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 34 of 84




modifications to and under the DIP Documents (and any fees and other expenses (including

attorneys’, accountants’, appraisers’ and financial advisors’ fees), amounts, charges, costs,

indemnities and other obligations paid in connection therewith) that do not shorten the maturity of

the extensions of credit thereunder or increase the aggregate commitments or the rate of interest

payable thereunder; provided that, for the avoidance of doubt, updates and supplements to the

Approved Budget required to be delivered by the DIP Loan Parties under the DIP Documents shall

not be considered amendments or modifications to the Approved Budget or the DIP Documents;

                           (iii)      the non-refundable payment to the DIP Agents and the DIP

Lenders, as the case may be, of all fees, whether paid pursuant to the Interim Order or this Final

Order, including letter of credit fees, unused facility fees, amendment fees, prepayment premiums,

early termination fees, servicing fees, audit fees, liquidator fees, structuring fees, administrative

agent’s or collateral agent’s fees, upfront fees, closing fees, commitment fees, exit fees, closing

date fees, upfront fees, backstop fees, exit fees, prepayment fees or agency fees, and professional

fees (which fees shall be irrevocable, and shall be, and shall be deemed to have been, approved

upon entry of the Interim Order and this Final Order, whether or not the fees arose before or after

the Petition Date, and whether or not the transactions contemplated hereby are consummated, and

upon payment thereof, shall not be subject to any contest, attack, rejection, recoupment, reduction,

defense, counterclaim, offset, subordination, recharacterization, avoidance or other claim, cause

of action or other challenge of any nature under the Bankruptcy Code, applicable non-bankruptcy

law or otherwise) and any amounts due (or that may become due) in respect of the indemnification

and expense reimbursement obligations, in each case referred to in the DIP Credit Agreement or

DIP Documents (or in any separate letter agreements, including, without limitation, the

Engagement Letter and Fee Letters between any or all DIP Loan Parties, on the one hand, and any



                                                 34
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 35 of 84




of the DIP Agents and/or DIP Lenders, on the other, in connection with the DIP Financing) and

the costs and expenses as may be due from time to time, including, without limitation, fees and

expenses of the professionals retained by, or on behalf of, any of the DIP Agents or DIP Lenders

(including Davis Polk & Wardwell LLP, Latham & Watkins LLP, Linklaters LLP, Bracewell LLP,

any local advisor to the DIP Secured Parties, any legal counsel to the DIP Secured Parties in any

foreign jurisdictions and any other advisors as are permitted under the DIP Documents), in each

case, as provided for in the DIP Documents (the “DIP Fees and Expenses”), without the need to

file retention motions or fee applications; and

                           (iv)        the performance of all other acts required under or in

connection with the DIP Documents, including the granting of the DIP Liens and the DIP

Superpriority Claims and perfection of the DIP Liens and DIP Superpriority Claims as permitted

herein and therein.

               (c)     The proceeds of the DIP Facility, including DIP Letters of Credit, shall not

be used to support any hedging obligations (other than the DIP Hedging Obligations), bilateral

letter of credit obligations or surety obligations of the Debtors or to make any payments to trade

vendors for penalty interest payments (excluding, for the avoidance of doubt, customary liquidated

damages to customers) unless otherwise specified in the Approved Budget or authorized pursuant

to this Final Order. Any postpetition hedging arrangements must be (i) with one of the DIP Agents,

the DIP Letter of Credit Lenders or an affiliate thereof, or (ii) subject to the consent of the DIP LC

Agent in its reasonable discretion, other persons, and in each case on terms consistent with the

Amended and Restated Hedge Agreements (as defined in the Hedging Order).

       3.      DIP Obligations. Upon execution and delivery of the DIP Documents, the DIP

Documents constituted legal, valid, binding and non-avoidable obligations of the DIP Loan Parties,



                                                  35
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 36 of 84




enforceable against each DIP Loan Party and their estates in accordance with the terms of the DIP

Documents and this Final Order, and any successors thereto, including any trustee appointed in

the Chapter 11 Cases, or in any case under Chapter 7 of the Bankruptcy Code upon the conversion

of any of the Chapter 11 Cases, or in any other proceedings superseding or related to any of the

foregoing (collectively, the “Successor Cases”).       Upon execution and delivery of the DIP

Documents, the DIP Obligations included all loans, letter of credit reimbursement obligations,

hedging transactions, and any other indebtedness or obligations, contingent or absolute, which may

now or from time to time be owing by any of the Debtors to any of the DIP Agents, the DIP

Lenders, the DIP Hedging Counterparties or the Postpetition Hedging Lenders (as defined in the

Hedging Order), in each case, under, or secured by, the DIP Documents or this Final Order,

including all principal, interest, costs, fees, expenses and other amounts under the DIP Documents

(including this Final Order). The Debtors shall be jointly and severally liable for the DIP

Obligations. The DIP Obligations shall be due and payable, without notice or demand, and the

use of Cash Collateral shall automatically cease on the Termination Declaration Date (as defined

herein) or the occurrence of any event or condition set forth in paragraph 19(b) of this Final Order.

Except as permitted by the Interim Order or this Final Order, no obligation, payment, transfer, or

grant of security hereunder or under the DIP Documents to the DIP Agents and/or the DIP Lenders

(including their Representatives) shall be stayed, restrained, voidable, avoidable, or recoverable,

under the Bankruptcy Code or under any applicable law (including, without limitation, under

sections 502(d), 544, and 547 to 550 of the Bankruptcy Code or under any applicable state Uniform

Voidable Transactions Act, Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance

Act, or similar statute or common law), or subject to any defense, avoidance, reduction, setoff,

recoupment, offset, recharacterization, subordination (whether equitable, contractual, or



                                                 36
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 37 of 84




otherwise), disallowance, impairment, claim, counterclaim, cross-claim, or any other challenge

under the Bankruptcy Code or any applicable law or regulation by any person or entity.

       4.     Prepetition Secured Debt Roll-Up.

              (a)     Under the Interim Order, the DIP Roll-Up Hedging Obligations that were

“rolled up” and deemed incurred by the Debtors under the DIP Facility became secured by the DIP

Liens subject to the terms and conditions set forth in the DIP Documents. The deemed incurrence

and the “roll-up” of DIP Roll-Up Hedging Obligations into DIP Obligations as described in this

paragraph 4 were, by the Interim Order, and hereby are deemed indefeasible and are authorized as

compensation for, in consideration for, as a necessary inducement for, and on account of the

agreement of the DIP Lenders to fund amounts under the DIP Facility and not as payments under,

adequate protection for, or otherwise on account of, any Prepetition Secured Debt.

              (b)     The Debtors shall use the DIP Roll-Up Loans to refinance dollar-for-dollar

and discharge all of the outstanding principal, interest, fees and other amounts, including the

Applicable Premium, of the Prepetition Superpriority Credit Facility Debt under the Prepetition

Superpriority Term Loan Credit Facility, which shall be “rolled-up” into DIP Obligations and the

corresponding principal, interest, fees and other amounts, including, without limitation, the

Applicable Premium, of the Prepetition Superpriority Credit Facility shall be discharged, subject

to the terms and conditions set forth in the DIP Documents. The DIP Roll-Up Loans issued under

this paragraph 4 shall be deemed indefeasible and the Prepetition Superpriority Credit Facility

Debt refinanced thereby shall be discharged. The refinancing dollar-for-dollar and discharge of

all of the principal and premiums, including the Applicable Premium, of the Prepetition

Superpriority Credit Facility Debt under the Prepetition Superpriority Term Loan Credit Facility

by “rolling-up” such amounts into DIP Obligations as described in this paragraph 4 shall be



                                               37
        Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 38 of 84




authorized as compensation for, in consideration for, as a necessary inducement for, and on

account of the agreement of the DIP Lenders to fund amounts under the DIP New Money Term

Loan Facility and not as payments under, adequate protection for, or otherwise on account of, any

Prepetition Superpriority Credit Facility Debt.

               (c)     The Debtors shall deem the DIP Roll-Up LC Facility to have been issued

under the DIP Facility, and letters of credit with a face amount of $200 million outstanding under

the Prepetition Superpriority Credit Agreement shall be “rolled-up” into the DIP Obligations. The

deemed issuance of letters of credit under the DIP Roll-Up LC Facility and the “roll-up” of letters

of credit under the Prepetition Superpriority Credit Agreement into DIP Obligations as described

in this paragraph 4 shall be deemed indefeasible and shall be authorized as compensation for, in

consideration for, as a necessary inducement for, and on account of the agreement of the DIP

Lenders to fund amounts under the DIP Letter of Credit Facility and not as payments under,

adequate protection for, or otherwise on account of, any Prepetition Superpriority Credit Facility

Debt.

        5.     Carve Out.

               (a)     Carve Out. As used in this Final Order, the “Carve Out” means the sum

of (i) all fees required to be paid to the Clerk of the Court and to the Office of the United States

Trustee under section 1930(a) of title 28 of the United States Code plus interest at the statutory

rate (without regard to the notice set forth in (iii) below); (ii) all reasonable fees and expenses up

to $1,000,000 incurred by a trustee under section 726(b) of the Bankruptcy Code (without regard

to the notice set forth in (iii) below); (iii) to the extent allowed at any time, whether by interim

order, procedural order, or otherwise, all unpaid fees and expenses (the “Allowed Professional

Fees”) incurred by persons or firms retained by the Debtors pursuant to section 327, 328, or 363



                                                  38
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 39 of 84




of the Bankruptcy Code (the “Debtor Professionals”) at any time before or on the first business

day following delivery by the DIP Agents (acting at the direction of the Requisite Revolving

Lenders (as defined in the DIP Credit Agreement) or the Requisite Term Lenders (as defined in

the DIP Credit Agreement), as applicable) of a Carve Out Trigger Notice (as defined below),

whether allowed by the Court prior to or after delivery of a Carve Out Trigger Notice; and

(iv) Allowed Professional Fees of Debtor Professionals in an aggregate amount not to exceed $20

million incurred after the first business day following delivery by the DIP Agents (acting at the

direction of the Requisite Revolving Lenders or the Requisite Term Lenders, as applicable) of the

Carve Out Trigger Notice, to the extent allowed at any time, whether by interim order, procedural

order, or otherwise (the amounts set forth in this clause (iv) being the “Post-Carve Out Trigger

Notice Cap”). For purposes of the foregoing, “Carve Out Trigger Notice” shall mean a written

notice delivered by email (or other electronic means) by the DIP Agents to the Debtors, their lead

restructuring counsel, and the U.S. Trustee, which notice may be delivered following the

occurrence and during the continuation of an Event of Default and acceleration of the DIP

Obligations under the DIP Credit Agreement, stating that the Post-Carve Out Trigger Notice Cap

has been invoked.

               (b)    Carve Out Reserves. On the day on which a Carve Out Trigger Notice is

delivered by the DIP Agents (acting at the direction of the Requisite Revolving Lenders or the

Requisite Term Lenders, as applicable) to the Debtors with a copy to the Ad Hoc Group of Term

Lenders (as defined below) and the Steering Committee of RCF/LC Lenders (as defined below)

(the “Termination Declaration Date”), the Carve Out Trigger Notice shall also constitute a

demand to the Debtors to utilize all cash on hand as of such date and any available cash thereafter

held by any Debtor to fund a reserve in an amount equal to the then unpaid amounts of the Allowed



                                                39
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 40 of 84




Professional Fees. The Debtors shall deposit and hold such amounts in a segregated account at

the DIP Agents in trust to pay such then unpaid Allowed Professional Fees (the “Pre-Carve Out

Trigger Notice Reserve”) prior to any and all other claims. On the Termination Declaration Date,

the Carve Out Trigger Notice shall also constitute a demand to the Debtors to utilize all cash on

hand as of such date and any available cash thereafter held by any Debtor, after funding the Pre-

Carve Out Trigger Notice Reserve, to fund a reserve in an amount equal to the Post-Carve Out

Trigger Notice Cap. The Debtors shall deposit and hold such amounts in a segregated account at

the DIP Agents in trust to pay such Allowed Professional Fees benefiting from the Post-Carve Out

Trigger Notice Cap (the “Post-Carve Out Trigger Notice Reserve” and, together with the Pre-

Carve Out Trigger Notice Reserve, the “Carve Out Reserves”) prior to any and all other

claims. All funds in the Pre-Carve Out Trigger Notice Reserve shall be used first to pay the

obligations set forth in clauses (i) through (iii) of paragraph (a) above (the “Pre-Carve Out

Amounts”), but not, for the avoidance of doubt, the Post-Carve Out Trigger Notice Cap, until paid

in full, and then, to the extent the Pre-Carve Out Trigger Notice Reserve has not been reduced to

zero, to pay the DIP Agents for the benefit of the DIP Lenders, unless the DIP Obligations have

been indefeasibly paid in full, in cash, and all DIP Commitments have been terminated, in which

case any such excess shall be paid to the Prepetition Secured Parties in accordance with their rights

and priorities as of the Petition Date. All funds in the Post-Carve Out Trigger Notice Reserve shall

be used first to pay the obligations set forth in clause (iv) of paragraph (a) above (the “Post-Carve

Out Amounts”), and then, to the extent the Post-Carve Out Trigger Notice Reserve has not been

reduced to zero, to pay the DIP Agents for the benefit of the DIP Lenders, unless the

DIP Obligations have been indefeasibly paid in full, in cash, and all DIP Commitments have been

terminated, in which case any such excess shall be paid to the Prepetition Secured Parties in



                                                 40
       Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 41 of 84




accordance with their rights and priorities as of the Petition Date. Notwithstanding anything to the

contrary in the DIP Documents or this Final Order, if either of the Carve Out Reserves is not

funded in full in the amounts set forth in this paragraph 5, then, any excess funds in one of the

Carve Out Reserves following the payment of the Pre-Carve Out Amounts and Post-Carve Out

Amounts, respectively, shall be used to fund the other Carve Out Reserve, up to the applicable

amount set forth in this paragraph 5, prior to making any payments to the DIP Agents or the

Prepetition Secured Parties, as applicable. Notwithstanding anything to the contrary in the DIP

Documents or this Final Order, following delivery of a Carve Out Trigger Notice, the DIP Agents

and the Prepetition Agents 9 shall not sweep or foreclose on cash (including cash received as a

result of the sale or other disposition of any assets) of the Debtors until the Carve Out Reserves

have been fully funded, but shall have a security interest in any residual interest in the Carve Out

Reserves, with any excess paid to the DIP Agents for application in accordance with the DIP

Documents. Further, notwithstanding anything to the contrary in this Final Order,

(i) disbursements by the Debtors from the Carve Out Reserves shall not constitute Loans (as

defined in the DIP Credit Agreement) or increase or reduce the DIP Obligations, (ii) the failure of

the Carve Out Reserves to satisfy in full the Allowed Professional Fees shall not affect the priority

of the Carve Out, and (iii) in no way shall the Initial DIP Budget, Approved Budget, Carve Out,

Post-Carve Out Trigger Notice Cap, Carve Out Reserves, or any of the foregoing be construed as

a cap or limitation on the amount of the Allowed Professional Fees due and payable by the

Debtors. For the avoidance of doubt and notwithstanding anything to the contrary in this Final

Order, the DIP Facility, or in any Prepetition Shared Collateral Facilities, the Carve Out shall be



        9
                 “Prepetition Agents” shall, mean, collectively, the Prepetition Superpriority Agents and
the Prepetition Shared Collateral Facilities Agents.


                                                   41
       Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 42 of 84




senior to all liens and claims securing the DIP Facility, the Adequate Protection Liens, and the

507(b) Claim, and any and all other forms of adequate protection, liens, or claims securing the DIP

Obligations or any obligations under the Prepetition Secured Debt Documents.

                (c)    Payment of Allowed Professional Fees Prior to the Termination

Declaration Date. Any payment or reimbursement made prior to the occurrence of the

Termination Declaration Date in respect of any Allowed Professional Fees shall not reduce the

Carve Out.

                (d)    No Obligation to Pay Allowed Professional Fees. None of the DIP Agents,

DIP Lenders, or the Prepetition Secured Parties shall be responsible for the payment or

reimbursement of any fees or disbursements of any Debtor Professionals incurred in connection

with the Chapter 11 Cases or any Successor Cases under any chapter of the Bankruptcy

Code. Nothing in this Final Order or otherwise shall be construed to obligate the DIP Agents, the

DIP Lenders, or the Prepetition Secured Parties, in any way, to pay compensation to, or to

reimburse expenses of, any Debtor Professional or to guarantee that the Debtors have sufficient

funds to pay such compensation or reimbursement.

                (e)    Payment of Carve Out on or After the Termination Declaration Date. Any

payment or reimbursement made on or after the occurrence of the Termination Declaration Date

in respect of any Allowed Professional Fees shall permanently reduce the Carve Out on a dollar-

for-dollar basis.

        6.      DIP Superpriority Claims. Pursuant to section 364(c)(1) of the Bankruptcy Code,

all of the DIP Obligations shall constitute allowed superpriority administrative expense claims

against the DIP Loan Parties on a joint and several basis (without the need to file any proof of

claim) with priority over any and all claims against the DIP Loan Parties, now existing or hereafter



                                                42
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 43 of 84




arising, of any kind whatsoever, including, without limitation, all administrative expenses of the

kind specified in sections 503(b) and 507(b) of the Bankruptcy Code and any and all administrative

expenses or other claims arising under sections 105, 326, 327, 328, 330, 331, 365, 503(b), 506(c),

507(a), 507(b), 726, 1113 or 1114 of the Bankruptcy Code (including the Adequate Protection

Obligations), whether or not such expenses or claims may become secured by a judgment lien or

other non-consensual lien, levy or attachment, which allowed claims (the “DIP Superpriority

Claims”) shall for purposes of section 1129(a)(9)(A) of the Bankruptcy Code be considered

administrative expenses allowed under section 503(b) of the Bankruptcy Code, and which DIP

Superpriority Claims shall be payable from and have recourse to all prepetition and postpetition

property of the DIP Loan Parties (excluding the Prepetition Cash Collateralized LC Collateral) and

all proceeds thereof (excluding claims and causes of action under sections 502(d), 544, 545, 547,

548 and 550 of the Bankruptcy Code, or any other avoidance actions under the Bankruptcy Code

(collectively, “Avoidance Actions”) but including any proceeds or property recovered,

unencumbered or otherwise, from Avoidance Actions, whether by judgment, settlement or

otherwise (“Avoidance Proceeds”)) in accordance with the DIP Documents and this Final Order,

subject only to the liens on such property and the Carve Out. The DIP Superpriority Claims shall

be entitled to the full protection of section 364(e) of the Bankruptcy Code in the event that this

Final Order or any provision hereof is vacated, reversed or modified, on appeal or otherwise. The

DIP Superpriority Claims shall be pari passu in right of payment with one another and senior to

the 507(b) Claims (as defined herein).

       7.      DIP Liens. As security for the DIP Obligations, effective and automatically and

properly perfected upon the date of the Interim Order and without the necessity of the execution,

recordation or filing by the DIP Loan Parties or any of the DIP Secured Parties of mortgages,



                                               43
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 44 of 84




security agreements, control agreements, pledge agreements, financing statements, notation of

certificates of title for titled goods or other similar documents, or the possession or control by the

DIP Agents of, or over, any Collateral, the following valid, binding, continuing, enforceable and

non-avoidable security interests and liens (all liens and security interests granted to the DIP

Collateral Agent, for its benefit and for the benefit of the DIP Secured Parties, pursuant to the

Interim Order and the DIP Documents, the “DIP Liens”) were, by the Interim Order, and hereby

are granted to the DIP Collateral Agent for its own benefit and the benefit of the DIP Secured

Parties (all property identified in clauses (a) through (c) below being collectively referred to as the

“DIP Collateral”).

               (a)     Liens on Unencumbered Property. Pursuant to section 364(c)(2) of the

Bankruptcy Code, a valid, binding, continuing, enforceable, fully perfected first priority senior

security interest in and lien upon all prepetition and postpetition property of the DIP Loan Parties,

whether existing on the Petition Date or thereafter acquired, that, on or as of the Petition Date, is

not subject to a valid, perfected and non-avoidable lien or is subject to a valid and non-avoidable

lien in existence as of the Petition Date that is perfected subsequent to the Petition Date as

permitted by section 546(b) of the Bankruptcy Code, including, without limitation, any and all

unencumbered cash of the DIP Loan Parties (whether maintained with any of the DIP Agents or

otherwise) and any investment of cash, inventory, accounts receivable, other rights to payment

whether arising before or after the Petition Date, contracts, properties, plants, fixtures, machinery,

equipment, general intangibles, documents, instruments, securities, goodwill, commercial tort

claims and claims that may constitute commercial tort claims (known and unknown), chattel paper,

interests in leaseholds, real properties, deposit accounts, patents, copyrights, trademarks, trade

names, rights under license agreements and other intellectual property, capital stock of subsidiaries,



                                                  44
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 45 of 84




wherever located, and the proceeds, products, rents and profits of the foregoing, whether arising

under section 552(b) of the Bankruptcy Code or otherwise, of all the foregoing (the

“Unencumbered Property”), in each case other than the Avoidance Actions (but, for the

avoidance of doubt, “Unencumbered Property” shall include Avoidance Proceeds);

               (b)     Liens Priming Certain Prepetition Secured Parties’ Liens. Pursuant to

section 364(d)(1) of the Bankruptcy Code, a valid, binding, continuing, enforceable, fully

perfected first priority priming security interest in and lien upon all prepetition and postpetition

property of the DIP Loan Parties, regardless of where located, regardless of whether or not any

Prepetition Liens on the assets are voided, avoided, invalidated, lapsed or unperfected, including,

without limitation, any DIP LC Cash Collateral (the “DIP Priming Liens”). The DIP Priming

Liens shall prime in all respects the interests of the Prepetition Secured Parties arising from current

and future liens of the Prepetition Secured Parties (including, without limitation, the Adequate

Protection Liens granted to the Prepetition Secured Parties) (the “Primed Liens”).

Notwithstanding anything herein to the contrary, the DIP Priming Liens shall be (i) subject and

junior to the Carve Out, (ii) junior to the Prepetition Cash Collateralized LC Liens, (iii) senior in

all respects to the Prepetition Liens (other than Prepetition Cash Collateralized LC Liens) and (iv)

senior to the Adequate Protection Liens, provided that without further order of the Court, the DIP

Priming Liens shall, on a rolling basis, attach to any Prepetition Cash Collateralized LC Collateral

that is released from the Prepetition Cash Collateralized LC Liens and becomes available as Cash

Secured Letters of Credit (as defined in the Prepetition Credit Agreement) or cash collateralized

Lloyds Facility Letters of Credit or both have been discharged or expire in accordance with their

terms but solely to the extent of the amount of Cash Collateral securing any such expired or

discharged letter of credit. The “released” Prepetition Cash Collateralized LC Collateral shall (x)



                                                  45
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 46 of 84




be delivered by the Prepetition Secured Party that has possession of such “released” Prepetition

Cash Collateralized LC Collateral to the DIP Collateral Agent within one (1) business day of the

expiration of the underlying letter of credit and (y) be deposited by the DIP Collateral Agent in a

cash collateral account which shall only secure DIP Obligations in respect of the DIP Letters of

Credit (the “DIP Letters of Credit Secured Account”). Cash in the DIP Letters of Credit Secured

Account (the “DIP LC Cash Collateral”) may not be released from the DIP Letters of Credit

Secured Account before the effective date of the Debtors’ plan of reorganization until the payment

or satisfaction in full in cash of the DIP Obligations in respect of the DIP Letters of Credit;

provided, however, that the DIP LC Cash Collateral may be used to reimburse the DIP Letter of

Credit Lenders for any DIP Letter of Credit that is drawn and not timely reimbursed or to secure

up to $100 million of cash secured DIP letters of credit (the “DIP Cash Secured LCs”), including

financial letters of credit issued under the DIP LC Facility, if any. Each DIP Cash Secured LC

shall be cash collateralized by funds equal to 105% of its face amount. For the avoidance of doubt,

the DIP Letter of Credit Lenders shall not risk participate as lenders in DIP Cash Secured LCs.

               (c)     Liens Junior to Certain Other Liens. Pursuant to section 364(c)(3) of the

Bankruptcy Code, a valid, binding, continuing, enforceable, fully perfected security interest in and

lien upon all tangible and intangible prepetition and postpetition property of each DIP Loan Party

that is subject to either (i) valid, perfected and non-avoidable liens in existence at the time of the

commencement of the Chapter 11 Cases (other than the Primed Liens), (ii) the Prepetition

Superpriority Permitted Prior Liens, (iii) the Prepetition Shared Collateral Permitted Prior Liens,

(iv) the Prepetition Cash Collateralized LC Liens, or (v) any other valid and non-avoidable liens

(other than the Primed Liens) in existence at the time of such commencement that are perfected

subsequent to such commencement as permitted by section 546(b) of the Bankruptcy Code, which



                                                 46
       Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 47 of 84




shall be (x) junior and subordinate to any valid, perfected and non-avoidable liens (other than the

Primed Liens) in existence immediately prior to the Petition Date, and (y) any such valid and non-

avoidable liens in existence immediately prior to the Petition Date that are perfected subsequent

to the Petition Date as permitted by section 546(b) of the Bankruptcy Code; provided that nothing

in the foregoing clauses (i) and (ii) shall limit the rights of the DIP Secured Parties under the DIP

Documents to the extent such liens are not permitted thereunder; and

                (d)     Liens Senior to Certain Other Liens. The DIP Liens shall not be (i) subject

or subordinate to or made pari passu with (A) any lien or security interest that is avoided and

preserved for the benefit of the DIP Loan Parties and their estates under section 551 of the

Bankruptcy Code, (B) unless otherwise provided for in the DIP Documents or this Final Order,

any liens or security interests arising after the Petition Date, including, without limitation, any liens

or security interests granted in favor of any federal, state, municipal or other governmental unit

(including any regulatory body), commission, board or court for any liability of the DIP Loan

Parties, or (C) any intercompany or affiliate liens of the DIP Loan Parties or security interests of

the DIP Loan Parties; or (ii) subordinated to or made pari passu with any other lien or security

interest under section 363 or 364 of the Bankruptcy Code granted after the date hereof.

        8.      Maintenance of Letters of Credit. To the extent permitted by the DIP Documents,

the DIP Loan Parties are authorized to maintain and renew letters of credit issued or deemed issued

under the DIP Documents, the Prepetition LC Credit Facilities, the Lloyds Facility Agreement, the

Barclays Facility Agreement and the Prepetition Superpriority Loan Documents on an

uninterrupted basis in accordance with the same practices and procedures and subject to the same

documents under which they were issued as were in effect prior to the Petition Date and to take all

actions reasonably appropriate with respect thereto on an uninterrupted basis and in accordance



                                                   47
       Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 48 of 84




with the same practices and procedures and subject to the same documents under which they were

issued as were in effect prior to the Petition Date; provided that the DIP New Money Letters of

Credit and the DIP Cash Secured LCs shall be issued only (x) for new projects, (y) for incremental

letters of credit with respect to existing projects and (z) to replace any prepetition letters of credit

not subject to auto-renewal. Notwithstanding anything herein to the contrary, the Automatic Stay

shall be modified to permit the issuers of Cash Secured Letters of Credit (as defined in the

Prepetition Credit Agreement) to access and apply the Prepetition Cash Secured LC Cash

Collateral to the extent necessary to reimburse the relevant Cash Secured LC Issuer (as defined in

the Prepetition Credit Agreement) for any payment or disbursement in respect of any Cash Secured

Letter of Credit drawn after the Petition Date. Notwithstanding anything herein to the contrary,

the Automatic Stay shall be modified to permit the issuers of letters of credit under the Lloyds

Facility Agreement to access and apply the Prepetition Lloyds LC Cash Collateral securing such

letters of credit to the extent necessary to reimburse the relevant issuers of such letters of credit for

any payment or disbursement in respect of any letters of credit drawn under the Lloyds Facility

Agreement after the Petition Date. Notwithstanding anything herein to the contrary, the Automatic

Stay shall be modified to permit the issuers of DIP Cash Secured LCs to access and apply the cash

collateralizing the DIP Cash Secured LCs to the extent necessary to reimburse the relevant issuers

of the DIP Cash Secured LCs for any payment or disbursement in respect of the DIP Cash Secured

LCs drawn under the DIP Credit Agreement and to allow the DIP LC Agent to reimburse the DIP

Letter of Credit Lenders for any DIP Letter of Credit that is drawn and not timely reimbursed by

the Debtors pursuant to the terms of the DIP Credit Agreement. Any letters of credit issued

pursuant to the DIP Documents, the Prepetition Superpriority Loan Documents, the Prepetition

LC Credit Facilities, the Lloyds Facility Agreement and the Barclays Facility Agreement that



                                                   48
       Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 49 of 84




automatically renew shall renew on an uninterrupted basis in accordance with their terms. The

Debtors shall not be permitted to renew any letters of credit issued pursuant to the Prepetition

Superpriority Loan Documents, the Prepetition LC Credit Facilities, the Lloyds Facility

Agreement and the Barclays Facility Agreement that do not automatically renew. No waiver or

amendment of any condition precedent to the issuance of DIP New Money Letters of Credit or

DIP Cash Secured LCs pursuant to the DIP LC Facilities shall be permitted without first obtaining

written consent of the Requisite Revolving Lenders (as defined in the DIP Credit Agreement).

Any funds drawn under a DIP Letter of Credit or a Prepetition Letter of Credit that are returned to

the Debtors or their subsidiaries or affiliates by a beneficiary of a letter of credit shall be placed by

the Debtors in a segregated account (the “Returned LC Proceeds Account”), unless the Debtor

has otherwise paid, in full in cash, the related reimbursement obligations for that draw. No funds

will be utilized, distributed or otherwise released from the Returned LC Proceeds Account absent

(x) an agreement among the Debtors, the applicable letter of credit issuer(s) and the Required

Consenting Lenders (as defined in the Restructuring Support Agreement) or (y) further order of

the Court.

        9.      Protection of DIP Lenders’ Rights.

                (a)     So long as there are any DIP Obligations outstanding or the DIP Lenders

have any outstanding Commitments (as defined in the DIP Documents) (the “DIP Commitments”)

under the DIP Documents, the Prepetition Secured Parties shall: (i) have no right to and shall take

no action to foreclose upon, or recover in connection with, the liens granted thereto pursuant to the

Prepetition Secured Debt Documents or this Final Order, or otherwise seek to exercise or enforce

any rights or remedies against the DIP Collateral, including in connection with the Adequate

Protection Liens; (ii) be deemed to have consented to any transfer, disposition or sale of, or release



                                                   49
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 50 of 84




of liens on, the DIP Collateral (but not any proceeds of such transfer, disposition or sale to the

extent remaining after payment in cash in full of the DIP Obligations and termination of the DIP

Commitments), to the extent the transfer, disposition, sale or release is authorized under the DIP

Documents; (iii) not file any further financing statements, trademark filings, copyright filings,

mortgages, notices of lien or similar instruments, or otherwise take any action to perfect their

security interests in the DIP Collateral other than as necessary to give effect to this Final Order

other than, (x) solely as to this clause (iii), the DIP Collateral Agent filing financing statements or

other documents to perfect the liens granted pursuant to the Interim Order and this Final Order, or

(y) as may be required by applicable state law or foreign law to complete a previously commenced

process of perfection or to continue the perfection of valid and non-avoidable liens or security

interests existing as of the Petition Date; and (iv) deliver or cause to be delivered, at the DIP Loan

Parties’ cost and expense, any termination statements, releases and/or assignments in favor of the

DIP Agents or the DIP Lenders or other documents necessary to effectuate and/or evidence the

release, termination and/or assignment of liens on any portion of the DIP Collateral subject to any

sale or court-approved disposition.

               (b)     To the extent any Prepetition Secured Party has possession of any

Prepetition Collateral or DIP Collateral or has control with respect to any Prepetition Collateral or

DIP Collateral, or has been noted as secured party on any certificate of title for a titled good

constituting Prepetition Collateral or DIP Collateral, then such Prepetition Secured Party shall be

deemed to maintain such possession or notation or exercise such control as a gratuitous bailee

and/or gratuitous agent for perfection for the benefit of the DIP Agents and the DIP Lenders, and

such Prepetition Secured Party and the Prepetition Agents shall comply with the instructions of

the DIP Collateral Agent with respect to the exercise of such control.



                                                  50
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 51 of 84




               (c)     Any proceeds of Prepetition Collateral subject to the Primed Liens received

by any Prepetition Secured Party, whether in connection with the exercise of any right or remedy

(including setoff) relating to the Prepetition Collateral or otherwise received by any of the

Prepetition Agents, shall be segregated and held in trust for the benefit of and forthwith paid over

to the DIP Agents for the benefit of the DIP Secured Parties in the same form as received, with

any necessary endorsements.       The DIP Agents are hereby authorized to make any such

endorsements as agent for each of the Prepetition Agents or any such Prepetition Secured Parties.

This authorization is coupled with an interest and is irrevocable.

               (d)     The Automatic Stay is hereby modified to the extent necessary to permit

each applicable DIP Agent (acting at the direction of the Requisite Revolving Lenders or the

Requisite Term Lenders, as applicable) to take any or all of the following actions, at the same or

different time, in each case without further order or application of the Court and immediately upon

the occurrence of an Event of Default: (i) deliver a notice of an Event of Default to the Debtors;

(ii) declare the termination, reduction or restriction of any further DIP Commitment (including,

without limitation, any commitment to issue letters of credit under the DIP Documents) to the

extent any such DIP Commitment remains; (iii) declare the termination of the DIP Documents as

to any future liability or obligation of the DIP Agents and the DIP Lenders (but, for the avoidance

of doubt, without affecting any of the DIP Liens or the DIP Obligations); and (iv) declare all

applicable DIP Obligations to be immediately due and payable, without presentment, demand,

protest or other notice of any kind, all of which are expressly waived by the DIP Loan Parties.

Following the delivery of such notice, such DIP Agent may file a motion (the “Stay Relief

Motion”) seeking emergency relief from the Automatic Stay on at least five (5) business days’

notice to request a further order of the Court permitting such DIP Agent, whether or not the



                                                51
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 52 of 84




maturity of any of the DIP Obligations shall have been accelerated, to proceed to protect, enforce

and exercise all other rights and remedies provided for in the DIP Documents and under applicable

law, including, but not limited to, by suit in equity, action at law or other appropriate proceeding,

whether for the specific performance of any covenant or agreement contained in any such DIP

Document or any instrument pursuant to which such DIP Obligations are evidenced, and, if such

amount shall have become due, by declaration or otherwise, proceed to enforce the payment

thereof or any other legal or equitable right of any of such DIP Secured Parties. The Debtors shall

not object to the fact that the Stay Relief Motion is being heard on such shortened notice. Until

such time that the Stay Relief Motion has been adjudicated by the Court the Debtors may use the

proceeds of the DIP Facility (to the extent drawn prior to the occurrence of Event of Default) or

Cash Collateral to fund operations in accordance with the DIP Credit Agreement and the Approved

Budget.

               (e)     No rights, protections or remedies of the DIP Agents or the DIP Lenders

granted by the provisions of this Final Order or the DIP Documents shall be limited, modified or

impaired in any way by: (i) any actual or purported withdrawal of the consent of any party to the

DIP Loan Parties’ authority to continue to use Cash Collateral; (ii) any actual or purported

termination of the DIP Loan Parties’ authority to continue to use Cash Collateral; or (iii) the terms

of any other order or stipulation related to the DIP Loan Parties’ continued use of Cash Collateral

or the provision of adequate protection to any party.

       10.     Limitation on Charging Expenses Against Collateral. Except to the extent of the

Carve Out, no costs or expenses of administration of the Chapter 11 Cases or any Successor Cases

or any future proceeding that may result therefrom, including liquidation in bankruptcy or other

proceedings under the Bankruptcy Code, shall be charged against or recovered from the DIP



                                                 52
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 53 of 84




Collateral (including Cash Collateral) or Prepetition Collateral pursuant to section 506(c) of the

Bankruptcy Code or any similar principle of law, without the prior written consent of the DIP

Agents or the Prepetition Agents, as applicable, and no consent shall be implied from any other

action, inaction or acquiescence by the DIP Agent, the DIP Lenders, the DIP Secured Parties, the

Prepetition Agents or the Prepetition Secured Parties, and nothing contained in the Interim Order

or this Final Order shall be deemed to be a consent by the DIP Agent, the DIP Lenders, the DIP

Secured Parties, the Prepetition Agents or the Prepetition Secured Parties to any charge, lien,

assessment or claims against the Collateral under section 506(c) of the Bankruptcy Code or

otherwise.

       11.     No Marshaling. In no event shall the DIP Agent, the DIP Lenders, the Prepetition

Agents or the Prepetition Secured Parties be subject to the equitable doctrine of “marshaling” or

any similar doctrine with respect to the DIP Collateral, the DIP Obligations, the Prepetition

Secured Debt, or the Prepetition Collateral. Further, in no event shall the “equities of the case”

exception in section 552(b) of the Bankruptcy Code apply to the Prepetition Agents or the

Prepetition Secured Parties with respect to proceeds, products, offspring or profits of any

Prepetition Collateral.

       12.     Payments Free and Clear. Any and all payments or proceeds remitted to the

DIP Agents by, through or on behalf of the DIP Secured Parties pursuant to the provisions of the

Interim Order, this Final Order, the DIP Documents or any subsequent order of the Court shall be

irrevocable, received free and clear of any claim, charge, assessment or other liability, including

without limitation, any claim or charge arising out of or based on, directly or indirectly, sections

506(c) or 552(b) of the Bankruptcy Code, whether asserted or assessed by through or on behalf of

the Debtors.



                                                53
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 54 of 84




       13.     Use of Cash Collateral. The DIP Loan Parties are hereby authorized, subject to the

terms and conditions of this Final Order, to use all Cash Collateral; provided that (a) the Prepetition

Secured Parties are granted the Adequate Protection as hereinafter set forth and (b) except on the

terms and conditions of this Final Order, the DIP Loan Parties shall be enjoined and prohibited

from at any times using the Cash Collateral absent further order of the Court.

       14.     Disposition of DIP Collateral. The Debtors shall not sell, transfer, lease, encumber

or otherwise dispose of any portion of the DIP Collateral, except as otherwise provided for in the

DIP Documents or otherwise permitted by an order of the Court.

       15.     Adequate Protection of Prepetition Secured Parties. The Prepetition Secured

Parties are entitled, pursuant to sections 361, 362, 363(e), 364(d)(1) and 507 of the Bankruptcy

Code, to adequate protection of their interests in all Prepetition Collateral, including the Cash

Collateral, in an amount equal to the aggregate diminution in the value of the Prepetition Secured

Parties’ interests in the Prepetition Collateral (including Cash Collateral) from and after the

Petition Date, if any, for any reason provided for under the Bankruptcy Code, including, without

limitation, any diminution resulting from the sale, lease or use by the DIP Loan Parties of the

Prepetition Collateral, the priming of the Prepetition Liens by the DIP Priming Liens pursuant to

the DIP Documents and this Final Order, the payment of any amounts under the Carve Out, and

the imposition of the Automatic Stay (the “Adequate Protection Claim”). In consideration of

the foregoing, the Prepetition Agents for the benefit of the Prepetition Secured Parties were, by

the Interim Order, and hereby are granted the following as Adequate Protection for, and to secure

repayment of an amount equal to such Adequate Protection Claim, and as an inducement to the

Prepetition Secured Parties to consent to the priming of the Prepetition Liens and use of the




                                                  54
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 55 of 84




Prepetition Collateral (including Cash Collateral) (collectively, the “Adequate Protection

Obligations”):

               (a)     Prepetition Superpriority Adequate Protection Liens. The Prepetition

Superpriority Collateral Agent, for itself and for the benefit of the other Prepetition Superpriority

Secured Parties, was granted by the Interim Order (effective and perfected upon the date of entry

of the Interim Order and without the necessity of the execution of any mortgages, security

agreements, pledge agreements, financing statements or other agreements), and hereby is granted,

in the amount of the Prepetition Superpriority Secured Parties’ Adequate Protection Claims, a valid,

perfected replacement security interest in and lien upon all of the DIP Collateral (other than the

Prepetition Cash Collateralized LC Collateral) (the “Superpriority Adequate Protection Liens”),

in each case subject and subordinate only to (A) the DIP Liens and any liens to which the DIP

Liens are junior and (B) the Carve Out.

               (b)     Superpriority Section 507(b) Claims. Each of the Prepetition Superpriority

Agents, for itself and for the benefit of the other Prepetition Superpriority Secured Parties, was, by

the Interim Order, and hereby is granted, subject to the Carve Out, an allowed superpriority

administrative expense claim as provided for in section 507(b) of the Bankruptcy Code in the

amount of the Prepetition Superpriority Secured Parties’ Adequate Protection Claims, with, except

as set forth in this Final Order, priority in payment over any and all administrative expenses of the

kind specified or ordered pursuant to any provision of the Bankruptcy Code (the “Superpriority

507(b) Claims”) which Superpriority 507(b) Claims shall have recourse to and be payable from

all prepetition and postpetition property of the DIP Loan Parties and all proceeds thereof

(excluding Avoidance Actions but including, the Avoidance Proceeds). The Superpriority 507(b)

Claims shall be subject and subordinate only to the Carve Out and the DIP Superpriority Claims.



                                                 55
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 56 of 84




Except to the extent expressly set forth in this Final Order or the DIP Documents, the Prepetition

Superpriority Secured Parties, shall not receive or retain any payments, property or other amounts

in respect of the Superpriority 507(b) Claims unless and until the DIP Obligations (other than

contingent indemnification obligations as to which no claim has been asserted) and any claims

having a priority superior to or pari passu with the DIP Superpriority Claims have indefeasibly

been paid in cash in full and all DIP Commitments have been terminated.

               (c)     Superpriority Secured Parties Cash Payments. From and after entry of the

Interim Order and until the deemed issuance of the DIP Roll-Up Letters of Credit under the

DIP Roll-Up LC Facility upon entry of this Final Order, each of the Prepetition Superpriority

Agents, for itself and for the benefit of the applicable Prepetition Superpriority Secured Parties,

shall have received current payments in cash on the dates provided in the Prepetition Superpriority

Loan Documents an amount equal to the sum of all outstanding and unpaid fees owing pursuant

to Sections 2.15(c)(i), (c)(ii), (c)(iii), and (e) of the Prepetition Superpriority Credit Agreement in

respect of letters of credit issued thereunder, in each case (x) whether accruing prior to, on or after

the Petition Date, or (y) accruing, on and after the Petition Date, in each case, at the non-default

rate and in the amounts specified in the Prepetition Superpriority Loan Documents.

               (d)     Superpriority Secured Parties Fees and Expenses. The DIP Loan Parties

shall provide each of the Prepetition Superpriority Agents, for the benefit of the Prepetition

Superpriority Secured Parties, the ad hoc committee of Prepetition Superpriority Term Loan

Lenders and Prepetition Term Loan Lenders (“Ad Hoc Group of Term Lenders”), and the

steering committee of Prepetition Superpriority Revolving Lenders, Prepetition LC Lenders, and

Prepetition Revolving Lenders (the “Steering Committee of RCF/LC Lenders”), current cash

payments of all reasonable and documented prepetition and postpetition fees and expenses,



                                                  56
       Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 57 of 84




including, but not limited to, the reasonable and documented fees and out-of-pocket expenses of

(i) Davis Polk & Wardwell LLP, Porter Hedges LLP, Centerview Partners, Inc., Ankura

Consulting Group, LLC and any other advisors retained by the Ad Hoc Group of Term Lenders,

(ii) Latham & Watkins and Locke Lord LLP as legal counsel to the Prepetition Superpriority Term

Loan Administrative Agent; and (iii) Linklaters LLP, Bracewell LLP, FTI Consulting, Inc., and

any other advisors (including local and foreign legal counsel) retained by the Prepetition

Superpriority Revolving and LC Administrative Agent and Prepetition Superpriority Collateral

Agent (the “Superpriority Facility Adequate Protection Fees and Expenses”), subject to the

review procedures set forth in paragraph 21 of this Final Order.

                (e)     Prepetition Shared Collateral Facilities Adequate Protection Liens. The

Prepetition Collateral Agent, for itself and for the benefit of the other Prepetition Shared Collateral

Secured Parties, was granted by the Interim Order (effective and perfected upon the date of entry

of the Interim Order and without the necessity of the execution of any mortgages, security

agreements, pledge agreements, financing statements or other agreements), and hereby is granted,

in the amount of the Prepetition Shared Collateral Secured Parties Adequate Protection Claims, a

valid, perfected replacement security interest in and lien upon all of the DIP Collateral (other than

the Prepetition Cash Collateralized LC Collateral), in each case subject and subordinate only to (i)

the DIP Liens and any liens to which the DIP Liens are junior, (ii) the Carve Out, and (iii) the

Superpriority Adequate Protection Liens (the “Shared Collateral Adequate Protection Liens”

and together with the Superpriority Adequate Protection Liens, the “Adequate Protection Liens”).

                (f)     Prepetition Shared Collateral Facilities Section 507(b) Claims. Each of the

Prepetition Shared Collateral Facilities Agents, for itself and for the benefit of the other Prepetition

Credit Facility Secured Parties, was, by the Interim Order, and hereby is granted, subject to the



                                                  57
       Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 58 of 84




Carve Out, an allowed superpriority administrative expense claim as provided for in section 507(b)

of the Bankruptcy Code in the amount of the Prepetition Credit Facility Secured Parties’ Adequate

Protection Claims, with, except as set forth in this Final Order, priority in payment over any and

all administrative expenses of the kind specified or ordered pursuant to any provision of the

Bankruptcy Code (the “Credit Facility 507(b) Claims” and together with the Superpriority 507(b)

Claims, the “507(b) Claims”); which Credit Facility 507(b) Claims shall have recourse to and be

payable from all of the DIP Collateral (other than the Prepetition Cash Collateralized LC

Collateral). The Credit Facility 507(b) Claims shall be subject and subordinate only to the Carve

Out, the DIP Superpriority Claims, and the Superpriority 507(b) Claims. Except to the extent

expressly set forth in this Final Order or the DIP Documents, the Prepetition Credit Facility

Secured Parties, shall not receive or retain any payments, property or other amounts in respect of

the Credit Facility 507(b) Claims unless and until the DIP Obligations (other than contingent

indemnification obligations as to which no claim has been asserted) and any claims having a

priority superior to or pari passu with the DIP Superpriority Claims have indefeasibly been paid

in cash in full and all DIP Commitments have been terminated. For the avoidance of doubt and in

accordance with the Superpriority Intercreditor Agreement, each of the Prepetition Shared

Collateral Facilities Agents (for itself and for the benefit of the respective Prepetition Shared

Collateral Secured Parties it represents) shall not assert its Credit Facility 507(b) Claims until entry

of the Final Order and the roll-up of the Prepetition Superpriority Credit Facility Debt has occurred.

               (g)     Prepetition Shared Collateral Facilities Cash Payments. The Prepetition

Revolving and LC Administrative Agent, for itself and for the benefit of the applicable Prepetition

Credit Facility Secured Parties it represents, shall receive in cash on the dates provided in the

Prepetition Credit Facility Loan Documents an amount equal to the sum of all outstanding and



                                                  58
       Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 59 of 84




unpaid fees owing pursuant to Sections 2.15(c)(i), (c)(iii) and (e) of the Prepetition Credit

Agreement in respect of letters of credit issued thereunder, in each case (x) whether accruing prior

to, on or after the Petition Date, or (y) accruing, on and after the Petition Date, in each case, at the

non-default rate and in the amounts specified in the Prepetition Credit Facility Loan Documents.

The Barclays Facility Agent for itself and for the benefit of the applicable Barclays Facility

Secured Parties it represents, shall receive in cash on the dates provided in the Barclays Facility

Documents an amount equal to the sum of all outstanding and unpaid fees owing pursuant to

Sections 2.15(c)(i), (c)(iii) and (e) of the Barclays Facility Agreement in respect of letters of credit

issued thereunder, in each case (x) whether accruing prior to, on or after the Petition Date, or

(y) accruing, on and after the Petition Date, in each case, at the non-default rate and in the amounts

specified in the Barclays Facility Documents. Lloyds Bank for itself and for the benefit of the

applicable Lloyds Facility Secured Party it represents, shall receive in cash on the dates provided

in the Lloyds Facility Documents an amount equal to the sum of all outstanding and unpaid fees

owing pursuant to Section 2(b) of the Lloyds Facility Agreement in respect of letters of credit

issued thereunder, in each case (x) whether accruing prior to, on or after the Petition Date, or

(y) accruing, on and after the Petition Date, in each case, at the non-default rate and in the amounts

specified in the Lloyds Facility Documents.

                (h)     Prepetition Shared Collateral Facilities Secured Parties Fees and Expenses.

The DIP Loan Parties shall provide each of the Prepetition Shared Collateral Facilities Agents, for

the benefit of the applicable Prepetition Shared Collateral Facilities it represents, the Ad Hoc

Group of Term Lenders and the Steering Committee of RCF/LC Lenders, current cash payments

of all reasonable and documented prepetition and postpetition fees and expenses, including, but

not limited to, the reasonable and documented fees and out-of-pocket expenses of (i) Davis Polk



                                                  59
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 60 of 84




& Wardwell LLP, Porter Hedges LLP, Centerview Partners, Inc., Ankura Consulting Group, LLC

and any other advisors retained by the Ad Hoc Group of Term Lenders, (ii) Latham & Watkins

and Locke Lord LLP as legal counsel to the Barclays Facility Agent and the Prepetition Term Loan

Administrative Agent; and (iii) Linklaters LLP, Bracewell LLP, FTI Consulting, Inc., and any

other advisors (including local and foreign legal counsel) retained by the Prepetition Revolving

and LC Administrative Agent and the Prepetition Collateral Agent (together with the Superpriority

Facility Adequate Protection Fees and Expenses, the “Adequate Protection Fees and Expenses”),

subject to the review procedures set forth in paragraph 21 of this Final Order.

               (i)     Milestones and Budget. The Prepetition Secured Parties party to the

Prepetition Shared Collateral Facilities and the Prepetition Superpriority Credit Agreement are

hereby entitled to performance of those certain case milestones set forth in the DIP Credit

Agreement and the Debtor’s compliance with the Approved Budget. Upon payment in full of all

DIP Obligations and termination of all DIP Commitments, the Approved Budget shall continue to

be updated in accordance with the terms and conditions of the DIP Credit Agreement, except that

the approval of each of the Prepetition Superpriority Collateral Agent and the Prepetition Collateral

Agent (in accordance with the Intercreditor Agreements) shall be substituted for the approval of

the DIP Agents and/or the DIP Lenders.

               (j)     Prepetition Secured Parties’ Information Rights.           The Debtors shall

promptly provide the Prepetition Secured Parties with all required written financial reporting and

other periodic reporting that is required to be provided to the DIP Agents or the DIP Lenders under

the DIP Documents, including but not limited to the reporting required under Article VI of the DIP

Credit Agreement.




                                                 60
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 61 of 84




               (k)     Monitoring of Prepetition Collateral. Each of the Prepetition Agents shall

be permitted to retain expert consultants and financial advisors at the expense of the Debtors, which

consultants and advisors shall be given reasonable access for purposes of monitoring the business

of the Debtors and the value of the applicable Prepetition Collateral.

               (l)     Financial Reporting. The Debtors shall continue to provide the Prepetition

Agents, the Steering Committee of RCF/LC Lenders and the Ad Hoc Group of Term Lenders

(through its counsel) with financial and other reporting substantially in compliance with the

Prepetition Secured Debt Documents and any reporting described in this Final Order or the other

DIP Documents.

               (m)     Prepetition Secured Parties’ Additional Adequate Protection. In the event

the Debtors file, support, make a proposal or counterproposal to any party relating to, or take any

other similar action in furtherance of, a plan that does not propose to pay all claims on account of

the Prepetition Secured Debt (i) in cash or (ii) in accordance with the terms of the Restructuring

Support Agreement, to the extent such Restructuring Support Agreement has not been terminated,

each of the Prepetition Secured Parties shall have the right to immediately terminate Debtors’ right

to use Cash Collateral pursuant to this Final Order.

       16.     Adequate     Protection    Liens    and   Prepetition     Intercreditor   Agreements.

Notwithstanding anything to the contrary herein, the Adequate Protection Liens shall retain the

same priority between and among the Prepetition Secured Parties as the liens the Prepetition

Secured Parties held prior to the Petition Date as governed by the Intercreditor Agreements, and

the Intercreditor Agreements shall continue in full force and effect and nothing herein shall be

construed as modifying, amending, waiving or in any way impacting the effectiveness and

enforceability thereof. Each of the Prepetition Secured Parties are deemed to consent, to the extent



                                                  61
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 62 of 84




provided in this Final Order, to the priming of their Prepetition Shared Collateral Liens and

Prepetition Superpriority Liens, as applicable, by the DIP Liens pursuant to the terms of the

Intercreditor Agreements.

       17.     Reservation of Rights of Prepetition Secured Parties. Under the circumstances and

given that the above-described adequate protection is consistent with the Bankruptcy Code,

including section 506(b) thereof, the Court finds that the adequate protection provided herein is

reasonable and sufficient to protect the interests of the Prepetition Secured Parties and any other

parties’ holding interests that are secured by Primed Liens; provided that any of the Prepetition

Agents, each acting on its own behalf or at the direction of the requisite Prepetition Secured Parties

may request further or different adequate protection, subject to and consistent with the terms of

the Intercreditor Agreements, and the Debtors or any other party in interest may contest any such

request.

       18.     Perfection of DIP Liens and Adequate Protection Liens.

               (a)     Without in any way limiting the automatically effective perfection of the

DIP Liens granted pursuant to paragraph 7 of the Interim Order and paragraph 7 hereof and the

Adequate Protection Liens granted pursuant to paragraph 15 of the Interim Order and paragraph

15 hereof, the DIP Agent, the DIP Lenders and the Prepetition Secured Parties are hereby

authorized, but not required, to file or record (and to execute in the name of the DIP Loan Parties,

as their true and lawful attorneys, with full power of substitution, to the maximum extent permitted

by law) financing statements, trademark filings, copyright filings, mortgages, notices of lien or

similar instruments in any jurisdiction, or take possession of or control over cash or securities, or

to amend or modify security documents, or to subordinate existing liens and any other similar

action or action in connection therewith or take any other action in order to validate and perfect



                                                 62
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 63 of 84




the liens and security interests granted to them hereunder the (“Perfection Actions”). Whether or

not the DIP Agent, on behalf of the DIP Lenders or the Prepetition Secured Parties shall, in their

sole discretion, choose to take such Perfection Actions, the liens and security interests shall be

deemed valid, perfected, allowed, enforceable, non-avoidable and not subject to challenge, dispute

or subordination, from the time and on the date of entry of the Interim Order. Upon the request of

the DIP Agents or the Prepetition Agents, each of the Prepetition Secured Parties and the DIP Loan

Parties, without any further consent of any party, is authorized (in the case of the DIP Loan Parties)

and directed (in the case of the Prepetition Secured Parties) to take, execute, deliver and file such

instruments (in each case, without representation or warranty of any kind) to enable the DIP Agents

to further validate, perfect, preserve and enforce the DIP Liens. All such documents will be

deemed to have been recorded and filed as of the Petition Date.

               (b)     A certified copy of this Final Order may, in the discretion of the DIP Agents,

be filed with or recorded in filing or recording offices in addition to or in lieu of such financing

statements, mortgages, notices of lien or similar instruments, and all filing offices are hereby

authorized and directed to accept a certified copy of this Final Order for filing and/or recording,

as applicable. The Automatic Stay shall be modified to the extent necessary to permit the

applicable DIP Agents to take all actions, as applicable, referenced in this subparagraph (b) and

the immediately preceding subparagraph (a).

       19.     Preservation of Rights Granted Under the Final Order and the DIP Documents.

               (a)     Other than the Carve Out and other claims and liens expressly granted by

this Final Order, no claim or lien having a priority superior to or pari passu with those granted by

the Interim Order or this Final Order to the DIP Agents and the DIP Lenders or the Prepetition

Agents and the Prepetition Secured Parties shall be permitted while any of the DIP Obligations or



                                                 63
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 64 of 84




the Adequate Protection Obligations remain outstanding, and, except as otherwise expressly

provided in this Final Order, the DIP Liens and the Adequate Protection Liens shall not be: (i)

subject or junior to any lien or security interest that is avoided and preserved for the benefit of the

DIP Loan Parties’ estates under section 551 of the Bankruptcy Code; (ii) subordinated to or made

pari passu with any other lien or security interest, whether under section 364(d) of the Bankruptcy

Code or otherwise; (iii) subordinated to or made pari passu with any liens arising after the Petition

Date including, without limitation, any liens or security interests granted in favor of any federal,

state, municipal or other domestic or foreign governmental unit (including any regulatory body),

commission, board or court for any liability of the DIP Loan Parties; or (iv) subject or junior to

any intercompany or affiliate liens or security interests of the DIP Loan Parties.

                (b)    The occurrence of (i) any Event of Default (as defined in the DIP Credit

 Agreement) or (ii) any violation of any of the terms of this Final Order, shall, after notice by the

 DIP Agents (acting in accordance with the terms of this Final Order) in writing to the Borrower,

 constitute an event of default under this Final Order (each an “Event of Default”) and, upon any

 such Event of Default, interest, including, where applicable, default interest, shall accrue and be

 paid as set forth in the DIP Credit Agreement. Notwithstanding any order that may be entered

 dismissing any of the Chapter 11 Cases under section 1112 of the Bankruptcy Code: (A) the DIP

 Superpriority Claims, the 507(b) Claims, the DIP Liens, and the Adequate Protection Liens, and

 any claims related to the foregoing, shall continue in full force and effect and shall maintain their

 priorities as provided in this Final Order until all DIP Obligations and Adequate Protection

 Obligations shall have been paid in full (and that such DIP Superpriority Claims, 507(b) Claims,

 DIP Liens and Adequate Protection Liens shall, notwithstanding such dismissal, remain binding

 on all parties in interest); (B) the other rights granted by this Final Order shall not be affected;



                                                  64
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 65 of 84




and (C) this Court shall retain jurisdiction, notwithstanding such dismissal, for the purposes of

enforcing the claims, liens and security interests referred to in this paragraph and otherwise in this

Final Order.

               (c)    If any or all of the provisions of this Final Order are hereafter reversed,

modified, vacated or stayed, such reversal, modification, vacatur or stay shall not affect: (i) the

validity, priority or enforceability of any DIP Obligations or Adequate Protection Obligations

incurred prior to the actual receipt of written notice by the DIP Agents or the Prepetition Agents,

as applicable, of the effective date of such reversal, modification, vacatur or stay; or (ii) the

validity, priority or enforceability of the DIP Liens or the Adequate Protection Liens.

Notwithstanding any reversal, modification, vacatur or stay of any use of Cash Collateral, any

DIP Obligations, DIP Liens, Adequate Protection Obligations or Adequate Protection Liens

incurred by the DIP Loan Parties to the DIP Agent, the DIP Lenders, the Prepetition Agents, or

the Prepetition Secured Parties, as the case may be, prior to the actual receipt of written notice by

the DIP Agents or the Prepetition Agents, as applicable, of the effective date of such reversal,

modification, vacatur or stay shall be governed in all respects by the original provisions of this

Final Order, and the DIP Agent, the DIP Lenders, the Prepetition Agents, and the

Prepetition Secured Parties shall be entitled to all the rights, remedies, privileges and benefits

granted in sections 364(e) and 363(m) of the Bankruptcy Code, this Final Order and the DIP

Documents with respect to all uses of Cash Collateral, DIP Obligations and Adequate Protection

Obligations.

               (d)    Except as expressly provided in this Final Order or in the DIP Documents,

the DIP Liens, the DIP Superpriority Claims, the Adequate Protection Liens, the Adequate

Protection Obligations, the 507(b) Claims and all other rights and remedies of the DIP Agent, the



                                                 65
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 66 of 84




DIP Lenders, the Prepetition Agents, and the Prepetition Secured Parties granted by the provisions

of this Final Order and the DIP Documents shall survive, and shall not be modified, impaired or

discharged by: (i) the entry of an order converting any of the Chapter 11 Cases to a case under

chapter 7 of the Bankruptcy Code, dismissing any of the Chapter 11 Cases or terminating the joint

administration of these Chapter 11 Cases or by any other act or omission; (ii) the entry of an order

approving the sale of any DIP Collateral pursuant to section 363(b) of the Bankruptcy Code (except

to the extent permitted by the DIP Documents); (iii) the entry of an order confirming a chapter 11

plan in any of the Chapter 11 Cases and, pursuant to section 1141(d)(4) of the Bankruptcy Code,

the DIP Loan Parties have waived any discharge as to any remaining DIP Obligations or Adequate

Protection Obligations. The terms and provisions of this Final Order and the DIP Documents shall

continue in these Chapter 11 Cases, in any Successor Cases if these Chapter 11 Cases cease to be

jointly administered and in any superseding chapter 7 cases under the Bankruptcy Code, and the

DIP Liens, the DIP Superpriority Claims, the Adequate Protection Liens and the Adequate

Protection Obligations and all other rights and remedies of the DIP Agent, the DIP Lenders, the

Prepetition Agents, and the Prepetition Secured Parties granted by the provisions of this Final

Order and the DIP Documents shall continue in full force and effect until the DIP Obligations are

indefeasibly paid in full in cash, as set forth herein and in the DIP Documents, and the

Commitments have been terminated.

       20.     Senior Notes Indenture Trustee and Ad Hoc Group Fees and Expenses. So long as

the Restructuring Support Agreement has not been terminated with respect to the Consenting

Noteholders (as defined in the Restructuring Support Agreement), the DIP Loan Parties shall

provide UMB Bank, N.A., and its predecessors-in-interest, as indenture trustee for the Senior

Notes (the “Senior Notes Indenture Trustee”), and each of those certain institutions comprising



                                                66
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 67 of 84




the ad hoc groups of holders of the Senior Notes (collectively, the “Senior Notes Ad Hoc Group”)

current cash payments of all reasonable and documented prepetition and postpetition advisor fees

and expenses as contemplated by the Restructuring Support Agreement, and not inconsistent with

the Restructuring Support Agreement or the Plan, including, but not limited to, the reasonable and

documented fees and out-of-pocket expenses of (i) Paul, Weiss, Rifkind, Wharton & Garrison LLP,

(ii) Brown Rudnick LLP, (iii) Houlihan Lokey Capital, Inc., (iv) any other advisors retained by

the Senior Notes Ad Hoc Group (the “Senior Notes Ad Hoc Group Fees and Expenses”), (v) the

Senior Notes Indenture Trustee, (vi) Pryor Cashman LLP, as counsel to the Senior Notes Indenture

Trustee, and (vii) one local counsel to the Senior Notes Indenture Trustee, subject to the review

procedures set forth in paragraph 21 of this Final Order. The Debtors shall also deliver to the

advisors of the Senior Notes Ad Hoc Group the information provided under clauses (j) and (l) of

Paragraph 15, supra.

       21.     Payment of Fees and Expenses. The Fee Letters and the Engagement Letter are

hereby approved, and the DIP Loan Parties are authorized to and shall pay the DIP Fees and

Expenses, as provided in the DIP Documents. Subject to the review procedures set forth in this

paragraph 21, payment of all DIP Fees and Expenses and Adequate Protection Fees and Expenses

shall not be subject to allowance or review by the Court. Professionals for the DIP Secured Parties,

the Prepetition Secured Parties, the Senior Notes Indenture Trustee, and the Senior Notes Ad Hoc

Group shall not be required to comply with the U.S. Trustee fee guidelines, however any time that

such professionals seek payment of fees and expenses from the Debtors prior to confirmation of a

chapter 11 plan, each professional shall provide summary copies of its invoices (which shall not

be required to contain time entries and which may be redacted or modified to the extent necessary

to delete any information subject to the attorney-client privilege, any information constituting



                                                67
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 68 of 84




attorney work product, or any other confidential information, and the provision of their invoices

shall not constitute any waiver of the attorney client privilege or of any benefits of the attorney

work product doctrine) to the Debtors and the U.S. Trustee (together, the “Review Parties”). Any

objections raised by any Review Party with respect to such invoices must be in writing and state

with particularity the grounds therefor and must be submitted to the applicable professional within

ten (10) business days after the receipt by the Review Parties (the “Review Period”). If no written

objection is received by 12:00 p.m., prevailing Eastern Time, on the end date of the Review Period,

the DIP Loan Parties shall pay such invoices within five (5) business days. If an objection to a

professional’s invoice is received within the Review Period, the DIP Loan Parties shall promptly

pay the undisputed amount of the invoice and this Court shall have jurisdiction to determine the

disputed portion of such invoice if the parties are unable to resolve the dispute consensually.

Notwithstanding the foregoing, the Debtors are authorized and directed to pay on the Effective

Date (as defined in the DIP Credit Agreement) the DIP Fees and Expenses and Adequate

Protection Fees and Expenses incurred on or prior to such date without the need for any

professional engaged by, or on behalf of, the DIP Secured Parties or the Prepetition Secured Parties

to first deliver a copy of its invoice or other supporting documentation to the Review Parties (other

than the Debtors). No attorney or advisor to the DIP Secured Parties, any Prepetition Secured

Party, the Senior Notes Indenture Trustee, or the Senior Notes Ad Hoc Group shall be required to

file an application seeking compensation for services or reimbursement of expenses with the Court.

Any and all fees, costs, and expenses paid prior to the Petition Date by any of the Debtors to the

(i) DIP Secured Parties in connection with or with respect to the DIP Facility; and (ii) Prepetition

Secured Parties in connection or with respect to these matters, are hereby approved in full and shall




                                                 68
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 69 of 84




not be subject to recharacterization, avoidance, subordination, disgorgement or any similar form

of recovery by the Debtors or any other person.

       22.     Texas Tax Liens. Notwithstanding any provisions of the Motion, the Interim Order,

this Final Order, or the other DIP Documents, any valid, binding, perfected, enforceable, and

non-avoidable liens currently held by the Texas Taxing Authorities 10 for state or local taxes on

any DIP Collateral that under applicable non-bankruptcy law are granted priority over a prior

perfected security interest or lien (the “Texas Tax Liens”) shall neither be primed by nor

subordinated to any DIP Liens or Adequate Protection Liens granted under the Interim Order or

this Final Order, and the Texas Tax Liens shall attach to any proceeds of any sale of DIP Collateral

subject to the Texas Tax Liens in accordance with such priority. All parties’ rights (a) to object to

the priority, validity, amount, and extent of the claims and liens, including any Texas Tax Liens,

asserted by the Texas Taxing Authorities and (b) with respect to any rights of the Texas Taxing

Authorities to request an ad valorem tax reserve from the proceeds of the sale of any DIP Collateral

that is secured by the Texas Tax Liens are fully preserved.

       23.     Limits to Lender Liability. Nothing in this Final Order, the DIP Documents, or any

other documents related to these transactions shall in any way be construed or interpreted to impose

or allow the imposition upon the DIP Secured Parties (in each case, in their capacities as such) of

any liability for any claims arising from the prepetition or postpetition activities of the Debtors in

the operation of their business, or in connection with their restructuring efforts. So long as the DIP

Secured Parties comply with their obligations under the DIP Documents and their obligations, if




       10
                 For purposes of this Final Order, the term “Texas Taxing Authorities” shall refer to
Cleveland ISD, Cypress Fairbanks ISD, Dallas County, Fort Bend County, Galveston County, Harris
County, Jefferson County, Live Oak Cad, Montgomery County, Nueces County, Smith County, and any
taxing authorities represented by Perdue, Brandon, Fielder, Collins & Mott LLP.


                                                  69
       Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 70 of 84




any, under applicable law (including the Bankruptcy Code), (a) the DIP Secured Parties shall not,

in any way or manner, be liable or responsible for (i) the safekeeping of the DIP Collateral, (ii) any

loss or damage thereto occurring or arising in any manner or fashion from any cause, (iii) any

diminution in the value thereof or (iv) any act or default of any carrier, servicer, bailee, custodian,

forwarding agency or other person and (b) all risk of loss, damage or destruction of the Collateral

shall be borne by the DIP Loan Parties.

        24.     Effect of Stipulations on Third Parties. The Debtors’ stipulations, admissions,

agreements and releases contained in this Final Order shall be binding upon the Debtors and any

successor thereto (including, without limitation, any chapter 7 or chapter 11 trustee or examiner

appointed or elected for any of the Debtors) in all circumstances and for all purposes. The Debtors’

stipulations, admissions, agreements and releases contained in this Final Order shall be binding

upon all parties in interest, including, without limitation, any statutory or non-statutory committees

appointed or formed in the Chapter 11 Cases and any other person or entity acting or seeking to

act on behalf of the Debtors’ estates, including any chapter 7 or chapter 11 trustee or examiner

appointed or elected for any of the Debtors, in all circumstances and for all purposes unless: (a)

such committee or any other party in interest with requisite standing (subject in all respects to any

agreement or applicable law that may limit or affect such entity’s right or ability to do so) has

timely filed an adversary proceeding or contested matter (subject to the limitations contained

herein, including, inter alia, in this paragraph) by (i) the earlier of (x) the Final Hearing and (y) 45

calendar days after entry of the Interim Order; provided that, solely with respect to the Consenting

Noteholders (as defined in the Restructuring Support Agreement), the foregoing clause (i) shall be

the earlier of (x) 20 calendar days after the termination of the Restructuring Support Agreement

with respect to the Consenting Noteholders and (y) first day of the hearing to consider confirmation



                                                  70
       Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 71 of 84




of any plan of reorganization, (ii) any later date as has been agreed to, in writing, by the Prepetition

Agents (with the consent of the Requisite Lenders (as defined in the Prepetition Credit

Agreement)), the DIP Agent, the Prepetition Agents, a majority of the Ad Hoc Group of Term

Lenders and a majority of the Steering Committee of RCF/LC Lenders, as applicable, and (iii) any

later date as has been ordered by the Court for cause upon a motion filed and served within any

applicable period of time set forth in this paragraph (the time period established by the foregoing

clauses (i), (ii), and (iii), the “Challenge Period”), (A) objecting to or challenging the amount,

validity, perfection, enforceability, priority or extent of the Prepetition Secured Debt or the

Prepetition Liens, or (B) otherwise asserting or prosecuting any action for preferences, fraudulent

transfers or conveyances, other avoidance power claims or any other claims, counterclaims or

causes of action, objections, contests or defenses (collectively, the “Challenges”) against the

Prepetition Secured Parties or their respective subsidiaries, affiliates, officers, directors, managers,

principals, employees, agents, financial advisors, attorneys, accountants, investment bankers,

consultants, representatives and other professionals and the respective successors and assigns

thereof, in each case in their respective capacity as such (each, a “Representative” and,

collectively, the “Representatives”) in connection with matters related to the Prepetition Secured

Debt Documents, the Prepetition Secured Debt, the Prepetition Liens and the Prepetition Collateral;

and (b) there is a final non-appealable order in favor of the plaintiff sustaining any such Challenge

in any such timely filed adversary proceeding or contested matter; provided, however, that any

pleadings filed in connection with any Challenge shall set forth with specificity the basis for such

challenge or claim and any challenges or claims not so specified prior to the expiration of the

Challenge Period shall be deemed forever, waived, released and barred. If no such Challenge is

timely and properly filed during the Challenge Period or the Court does not rule in favor of the



                                                  71
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 72 of 84




plaintiff in any such proceeding then: (1) the Debtors’ stipulations, admissions, agreements and

releases contained in this Final Order shall be binding on all parties in interest; (2) the obligations

of the DIP Loan Parties under the Prepetition Secured Debt Documents, including the Prepetition

Secured Debt, shall constitute allowed claims not subject to defense, claim, counterclaim,

recharacterization, subordination, recoupment, offset or avoidance, for all purposes in the Chapter

11 Cases, and any subsequent chapter 7 case(s); (3) the Prepetition Liens on the Prepetition

Collateral shall be deemed to have been, as of the Petition Date, legal, valid, binding, perfected,

security interests and liens, not subject to recharacterization, subordination, avoidance or other

defense; and (4) the Prepetition Secured Debt and the Prepetition Liens on the Prepetition

Collateral shall not be subject to any other or further claim or challenge by any statutory or non-

statutory committees appointed or formed in the Chapter 11 Cases or any other party in interest

acting or seeking to act on behalf of the Debtors’ estates, including, without limitation, any

successor thereto (including, without limitation, any chapter 7 trustee or chapter 11 trustee or

examiner appointed or elected for any of the Debtors) and any defenses, claims, causes of action,

counterclaims and offsets by any statutory or non-statutory committees appointed or formed in the

Chapter 11 Cases or any other party acting or seeking to act on behalf of the Debtors’ estates,

including, without limitation, any successor thereto (including, without limitation, any chapter 7

trustee or chapter 11 trustee or examiner appointed or elected for any of the Debtors), whether

arising under the Bankruptcy Code or otherwise, against any of the Prepetition Secured Parties and

their Representatives arising out of or relating to any of the Prepetition Secured Debt Documents,

the Prepetition Secured Debt, the Prepetition Liens and the Prepetition Collateral shall be deemed

forever waived, released and barred. If any such Challenge is timely filed during the Challenge

Period, the stipulations, admissions, agreements and releases contained in this Final Order shall



                                                  72
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 73 of 84




nonetheless remain binding and preclusive (as provided in the second sentence of this paragraph)

on any statutory or non-statutory committees appointed or formed in the Chapter 11 Cases and on

any other person or entity, except to the extent that such stipulations, admissions, agreements and

releases were expressly and successfully challenged in such Challenge as set forth in a final, non-

appealable order of a court of competent jurisdiction. Nothing in this Final Order vests or confers

on any Person (as defined in the Bankruptcy Code), including any statutory or non-statutory

committees appointed or formed in the Chapter 11 Cases, standing or authority to pursue any claim

or cause of action belonging to the Debtors or their estates, including, without limitation,

Challenges with respect to the Prepetition Secured Debt Documents, the Prepetition Secured Debt

or the Prepetition Liens, and any ruling on standing, if appealed, shall not stay or otherwise delay

the Chapter 11 Cases or confirmation of any plan of reorganization.

       25.     Limitation on Use of DIP Financing Proceeds and Collateral. Notwithstanding

any other provision of this Final Order or any other order entered by the Court, no DIP Loans, DIP

Letters of Credit, DIP Collateral, Prepetition Collateral (including Cash Collateral) or any portion

of the Carve Out, may be used directly or indirectly, (a) in connection with the investigation,

threatened initiation or prosecution of any claims, causes of action, adversary proceedings or other

litigation (i) against any of the DIP Secured Parties, or the Prepetition Secured Parties, or their

respective predecessors-in-interest, agents, affiliates, representatives, attorneys, or advisors, in

each case in their respective capacity as such, or any action purporting to do the foregoing in

respect of the DIP Obligations, DIP Liens, DIP Superpriority Claims, Prepetition Secured Debt,

the Prepetition Shared Collateral Liens, and/or the Adequate Protection Obligations and Adequate

Protection Liens granted to the Prepetition Secured Parties, as applicable, or (ii) challenging the

amount, validity, perfection, priority or enforceability of or asserting any defense, counterclaim or



                                                 73
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 74 of 84




offset with respect to the DIP Obligations, the Prepetition Secured Debt and/or the liens, claims,

rights, or security interests securing or supporting the DIP Obligations granted under the Interim

Order, this Final Order, the DIP Documents or the Prepetition Secured Debt Documents in respect

of the Prepetition Secured Debt, including, in the case of each (i) and (ii), without limitation, for

lender liability or pursuant to section 105, 510, 544, 547, 548, 549, 550 or 552 of the Bankruptcy

Code, applicable non-bankruptcy law or otherwise (provided that, notwithstanding anything to the

contrary herein, the Debtors may use the proceeds of the DIP Loans and/or DIP Collateral or

Prepetition Collateral (including Cash Collateral) to investigate but not to prosecute (A) the claims

and liens of the Prepetition Secured Parties and (B) potential claims, counterclaims, causes of

action or defenses against the Prepetition Secured Parties up to an aggregate cap of no more than

$50,000), (b) to prevent, hinder, or otherwise delay or interfere with the Prepetition Secured

Parties’, the DIP Agent’s, or the DIP Lenders’, as applicable, enforcement or realization on the

Prepetition Secured Debt, Prepetition Collateral, DIP Obligations, DIP Collateral, and the liens,

claims and rights granted to such parties under the Interim Order or this Final Order, as applicable,

each in accordance with the DIP Documents, the Prepetition Secured Debt Documents, the Interim

Order, or this Final Order; (c) to seek to modify any of the rights and remedies granted to the

Prepetition Secured Parties, the DIP Agents, or the DIP Lenders under the Interim Order, this Final

Order, the Prepetition Secured Debt Documents or the DIP Documents, as applicable; (d) to apply

to the Court for authority to approve superpriority claims or grant liens (other than the liens

permitted pursuant to the DIP Documents) or security interests in the DIP Collateral or any portion

thereof that are senior to, or on parity with, the DIP Liens, DIP Superpriority Claims, Adequate

Protection Liens and 507(b) Claims granted to the Prepetition Secured Parties; or (e) to pay or to

seek to pay any amount on account of any claims arising prior to the Petition Date unless such



                                                 74
       Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 75 of 84




payments are approved or authorized by the Court, agreed to in writing by the DIP Lenders,

expressly permitted under this Final Order or permitted under the DIP Documents (including the

Approved Budget), in each case unless all DIP Obligations, Prepetition Secured Debt, Adequate

Protection Obligations, and claims granted to the DIP Agent, DIP Lenders or Prepetition Secured

Parties under this Final Order, have been refinanced or paid in full in cash (including the cash

collateralization of any letters of credit) or otherwise agreed to in writing by the DIP Secured

Parties.

           26.   North Ocean 105 Financing. Notwithstanding any other provision of this Final

Order, the DIP Loans, DIP Letters of Credit, DIP Collateral, or Prepetition Collateral (including

Cash Collateral), may be used to make payments (by way of adequate protection or otherwise) of

principal, interest or other amounts, including, without limitation, any fees and expenses (including

legal fees) of the Lenders and Administrative Parties (collectively, the “NO 105 Secured Parties”)

under (and as defined in) the North Ocean 105 Credit Agreement (as defined in the DIP Credit

Agreement), as and when they become due on account of, and in accordance with the terms of, the

NO 105 Facility, in accordance with the Approved Budget. Notwithstanding anything to the

contrary herein or in the other DIP Documents, (x) the DIP Collateral shall not include, and no

DIP Liens are or shall be granted with respect to, any NO 105 Collateral prior to the repayment in

full in cash of all loans, commitments, guarantees, insurance, credit insurance, interest, premium,

fees (including professional fees), and other amounts payable under the North Ocean 105 Credit

Agreement and the other Finance Documents (as defined in the North Ocean 105 Credit

Agreement), and (y) all rights of the NO 105 Secured Parties under the North Ocean 105 Credit

Agreement and the other Finance Documents to seek adequate protection or assert the interests of




                                                 75
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 76 of 84




any of the NO 105 Secured Parties (and the rights of any other party in interest, including the

Debtors, to object to any such relief ) are hereby preserved.

       27.     Final Order Governs. In the event of any inconsistency between the provisions of

the Interim Order, this Final Order and the DIP Documents (including, but not limited to, with

respect to the Adequate Protection Obligations) or any other order entered by this Court, the

provisions of this Final Order shall govern. Notwithstanding anything to the contrary in any other

order entered by this Court, any payment made pursuant to any authorization contained in any

other order entered by this Court shall be consistent with and subject to the requirements set forth

in the Interim Order, this Final Order and the DIP Documents, including, without limitation, the

Approved Budget.

       28.     Binding Effect; Successors and Assigns. The DIP Documents and the provisions

of this Final Order, including all findings herein, shall be binding upon all parties in interest in

these Chapter 11 Cases, including, without limitation, the DIP Agents, the DIP Lenders, the

Prepetition Secured Parties, any statutory or non-statutory committees appointed or formed in

these Chapter 11 Cases, the Debtors and their respective successors and assigns (including any

chapter 7 or chapter 11 trustee hereinafter appointed or elected for the estate of any of the Debtors,

an examiner appointed pursuant to section 1104 of the Bankruptcy Code, or any other fiduciary

appointed as a legal representative of any of the Debtors or with respect to the property of the

estate of any of the Debtors) and shall inure to the benefit of the DIP Agents, the DIP Lenders, the

Prepetition Secured Parties and the Debtors and their respective successors and assigns; provided

that the DIP Agents, the DIP Lenders and the Prepetition Secured Parties shall have no obligation

to permit the use of the Prepetition Collateral (including Cash Collateral) by, or to extend any




                                                 76
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 77 of 84




financing to, any chapter 7 trustee, chapter 11 trustee or similar responsible person appointed for

the estates of the Debtors.

       29.     Exculpation. Nothing in this Final Order, the DIP Documents, the Prepetition

Secured Debt Documents or any other documents related to the transactions contemplated hereby

shall in any way be construed or interpreted to impose or allow the imposition upon any

DIP Secured Party or Prepetition Secured Party any liability for any claims arising from the

prepetition or postpetition activities of the Debtors in the operation of their businesses, or in

connection with their restructuring efforts. In addition, (a) the DIP Secured Parties and Prepetition

Secured Parties shall not, in any way or manner, be liable or responsible for: (i) the safekeeping of

the DIP Collateral or Prepetition Collateral, (ii) any loss or damage thereto occurring or arising in

any manner or fashion from any cause, (iii) any diminution in the value thereof, or (iv) any act or

default of any carrier, servicer, bailee, custodian, forwarding agency, or other person, and (b) all

risk of loss, damage, or destruction of the DIP Collateral and Prepetition Collateral shall be borne

by the Debtors.

       30.     Limitation of Liability. In determining to make any loan or other extension of credit

under the DIP Documents, to permit the use of the Prepetition Collateral (including the Cash

Collateral) or in exercising any rights or remedies as and when permitted pursuant to this Final

Order or the DIP Documents, none of the DIP Secured Parties or Prepetition Secured Parties shall

(a) be deemed to be in “control” of the operations of the Debtors; (b) owe any fiduciary duty to

the Debtors, their respective creditors, shareholders or estates; or (c) be deemed to be acting as a

“Responsible Person” or “Owner” or “Operator” with respect to the operation or management of

the Debtors, so long as the DIP Agents’ and the DIP Lenders’ actions do not constitute, within the

meaning of 42 U.S.C. § 9601(20)(F), actual participation in the management or operational affairs



                                                 77
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 78 of 84




of a vessel or facility owned or operated by a Debtor, or otherwise cause liability to arise to the

federal or state government or the status of “responsible person” or “managing agent” to exist

under applicable law (as such terms or similar terms are used in the United States Comprehensive

Environmental Response, Compensation and Liability Act, 42 U.S.C. §§ 9601, et seq., as amended,

or any other federal or state statute, including the Internal Revenue Code). Furthermore, nothing

in this Final Order shall in any way be construed or interpreted to impose or allow the imposition

upon any of the DIP Secured Parties, Prepetition Agents or the Prepetition Secured Parties of any

liability for any claims arising from the prepetition or postpetition activities of any of the DIP Loan

Parties and their respective affiliates (as defined in section 101(2) of the Bankruptcy Code).

       31.     Master Proof of Claim. The Prepetition Agents and/or any other Prepetition

Secured Parties shall not be required to file proofs of claim in the Chapter 11 Cases or any

Successor Case in order to assert claims on behalf of themselves or the Prepetition Secured Parties

for payment of the Prepetition Secured Debt arising under the Prepetition Secured Debt Documents,

including, without limitation, any principal, unpaid interest, fees, expenses, Credit Agreement

Hedging Claims and other amounts under the Prepetition Secured Debt Documents.                    The

statements of claim in respect of such indebtedness set forth in this Final Order, together with any

evidence accompanying the DIP Motion and presented at the Interim Hearing and the Final

Hearing, are deemed sufficient to and do constitute proofs of claim in respect of such debt and

such secured status. However, in order to facilitate the processing of claims, to ease the burden

upon the Court and to reduce an unnecessary expense to the Debtors’ estates, each of the

Prepetition Agents is authorized to file in the Debtors’ lead chapter 11 case In re McDermott

International, Inc., Case No. 20-30336 (DRJ), a master proof of claim on behalf of its respective

Prepetition Secured Parties on account of any and all of their respective claims arising under the



                                                  78
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 79 of 84




applicable Prepetition Secured Debt Documents and hereunder (each, a “Master Proof of Claim”)

against each of the Debtors. Upon the filing of a Master Proof of Claim by any of the Prepetition

Agents, it shall be deemed to have filed a proof of claim in the amount set forth opposite its name

therein in respect of its claims against each of the Debtors of any type or nature whatsoever with

respect to the applicable Prepetition Secured Debt Documents, and the claim (including any Credit

Agreement Hedging Claims) of each applicable Prepetition Secured Party (and each of its

respective successors and assigns), named in a Master Proof of Claim shall be treated as if it had

filed a separate proof of claim in each of these Chapter 11 Cases. The Master Proofs of Claim

shall not be required to identify whether any Prepetition Secured Party acquired its claim from

another party and the identity of any such party or to be amended to reflect a change in the holders

of the claims set forth therein or a reallocation among the holders of the claims asserted therein

resulting from the transfer of all or any portion of such claims. The provisions of this paragraph

30 and each Master Proof of Claim are intended solely for the purpose of administrative

convenience and shall not affect the right of each Prepetition Secured Party (or its successors in

interest) to vote separately on any plan proposed in these Chapter 11 Cases. The Master Proofs of

Claim shall not be required to attach any instruments, agreements or other documents evidencing

the obligations owing by each of the Debtors to the applicable Prepetition Secured Parties, which

instruments, agreements or other documents will be provided upon written request to counsel to

the Prepetition Agents. The DIP Agents and the DIP Lenders shall similarly not be required to file

proofs of claim with respect to their DIP Obligations under the DIP Documents, and the evidence

presented with the DIP Motion and the record established at the Interim Hearing and the Final

Hearing are deemed sufficient to, and do, constitute proofs of claim with respect to their

obligations, secured status, and priority.      For the purposes of this paragraph 30 only,



                                                79
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 80 of 84




“Prepetition Secured Debt Documents” shall include the hedging agreements executed by the

Debtors and the Continuing Hedging Lenders (as defined in the Hedging Order) prior to the

Petition Date solely to the extent such hedging agreements give rise to the Credit Agreement

Hedging Claims identified on Schedule A hereto.

       32.     Insurance. To the extent that any of the Prepetition Agents is listed as loss payee

under the Borrowers’ or DIP Guarantors’ insurance policies, the applicable DIP Agents are also

deemed to be the loss payee under the insurance policies and shall act in that capacity and distribute

any proceeds recovered or received in respect of the insurance policies, to the payment in full of

the DIP Obligations (other than contingent indemnification obligations as to which no claim has

been asserted), and to the payment of the applicable Prepetition Secured Debt (consistent with the

Prepetition Intercreditor Agreements).

       33.     Effectiveness. This Final Order shall constitute findings of fact and conclusions of

law in accordance with Bankruptcy Rule 7052 and shall take effect and be fully enforceable nunc

pro tunc to the Petition Date immediately upon entry hereof. Notwithstanding Bankruptcy Rules

4001(a)(3), 6004(h), 6006(d), 7062, or 9014 of the Bankruptcy Rules or any Local Bankruptcy

Rule, or Rule 62(a) of the Federal Rules of Civil Procedure, this Final Order shall be immediately

effective and enforceable upon its entry and there shall be no stay of execution or effectiveness of

this Final Order.

       34.     Modification of DIP Documents and Approved Budget. The DIP Loan Parties are

hereby authorized, without further order of this Court, to enter into agreements with the

DIP Secured Parties providing for any consensual non-material modifications to the Approved

Budget or the DIP Documents, or of any other modifications to the DIP Documents necessary to

conform the terms of the DIP Documents to this Final Order, in each case consistent with the



                                                 80
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 81 of 84




amendment provisions of the DIP Documents provided, however, that notice of any material

modification or amendment to the DIP Documents shall be provided to the U.S. Trustee which

shall have five (5) days from the date of such notice within which to object, in writing, to the

modification or amendment. If the U.S. Trustee timely objects to any material modification or

amendment to the DIP Documents, the modification or amendment shall only be permitted

pursuant to an order of the Court. The foregoing shall be without prejudice to the Debtors’ right

to seek approval from the Court of a material modification on an expedited basis.

       35.     Headings. Section headings used herein are for convenience only and are not to

affect the construction of or to be taken into consideration in interpreting this Final Order.

       36.     Payments Held in Trust. Except as expressly permitted in this Final Order or the

DIP Documents, in the event that any person or entity receives any payment on account of a

security interest in DIP Collateral, receives any DIP Collateral or any proceeds of DIP Collateral

or receives any other payment with respect thereto from any other source prior to indefeasible

payment in full in cash of all DIP Obligations under the DIP Documents, and termination of the

Commitments in accordance with the DIP Documents, such person or entity shall be deemed to

have received, and shall hold, any such payment or proceeds of DIP Collateral in trust for the

benefit of the applicable DIP Agents and the DIP Lenders and shall immediately turn over the

proceeds to the DIP Agent, or as otherwise instructed by this Court, for application in accordance

with the DIP Documents and this Final Order.

       37.     Miscellaneous. Upon request of any of the DIP Agents, the Prepetition Agents, the

Ad Hoc Group of Term Lenders, or the Steering Committee of RCF/LC Lenders, the Debtors’

advisors shall make themselves reasonably available (including for reasonable weekly telephone

conferences) to discuss significant items and developments in the Chapter 11 Cases, including



                                                 81
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 82 of 84




with respect to any material contracts, any material litigation, and any material operational or

regulatory items.

       38.     Credit Bidding.

               (a)     (i) The DIP Secured Parties shall have the right to credit bid, in accordance

with the DIP Documents, up to the full amount of the DIP Obligations in any sale of the DIP

Collateral, and (ii) subject to the Intercreditor Agreements, the Prepetition Secured Parties shall

have the right to credit bid up to the full amount of the Prepetition Secured Debt in any sale of the

DIP Collateral, in each case, as provided for in section 363(k) of the Bankruptcy Code and subject

to any successful Challenge, without the need for further Court order authorizing the same and

whether any such sale is effectuated through section 363(k) or 1129(b) of the Bankruptcy Code,

by a chapter 7 trustee under section 725 of the Bankruptcy Code, or otherwise.

               (b)     Notwithstanding paragraph 37(a) of this Final Order, the DIP Secured

Parties and the Prepetition Secured Parties shall not directly or indirectly knowingly transfer any

DIP Obligations or Prepetition Secured Debt to a non-affiliated party for the purpose of enabling

or effectuating a credit bid by such non-affiliated party for the Debtors’ technology business in

connection with the Technology Business Sale (as defined in the Dickson Declaration).

       39.     Chubb Reservation of Rights. For the avoidance of doubt, (a) to the extent ACE

American Insurance Company, Federal Insurance Company and/or any of their affiliates

(collectively, and together with each of their successors, “Chubb”) had valid, enforceable,

perfected, and non-avoidable liens and/or security interests on property of the Debtors as of the

Petition Date, which liens and/or security interests were senior to the liens and/or security interests

of each of the Prepetition Secured Parties (collectively, the “Chubb Liens”), the DIP Liens shall

not prime or otherwise have priority over the Chubb Liens; and (ii) nothing, including the DIP



                                                  82
      Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 83 of 84




Documents and/or this Final Order, alters or modifies the terms and conditions of any surety bonds,

insurance policies or respective related agreements issued by Chubb.

       40.     Bankruptcy Rules. The requirements of Bankruptcy Rules 4001, 6003 and 6004, in

each case to the extent applicable, are satisfied by the contents of the DIP Motion.

       41.     No Third Party Rights. Except as explicitly provided for herein, this Final Order

does not create any rights for the benefit of any third party, creditor, equity holder or any direct,

indirect or incidental beneficiary.

       42.     Necessary     Action.   The   Debtors,    the   DIP     Secured   Parties   and   the

Prepetition Secured Parties are authorized to take all actions as are necessary or appropriate to

implement the terms of this Final Order. In addition, the Automatic Stay is modified to permit

affiliates of the Debtors who are not debtors in these Chapter 11 Cases to take all actions as are

necessary or appropriate to implement the terms of this Final Order.

       43.     Interim Order. Except as specifically amended or otherwise modified hereby, all

of the provisions of the Interim Order and any actions taken by the Debtors, the DIP Secured

Parties or the Prepetition Secured Parties in accordance therewith shall remain in effect and are

hereby ratified by this Final Order.

       44.     Retention of Jurisdiction. The Court shall retain jurisdiction to enforce the

provisions of this Final Order, and this retention of jurisdiction shall survive the confirmation and

consummation of any chapter 11 plan for any one or more of the Debtors notwithstanding the

terms or provisions of any such chapter 11 plan or any order confirming any such chapter 11 plan.


        Signed: February 24, 2020.

                                                      ____________________________________
                                                      DAVID R. JONES
                                                      UNITED STATES BANKRUPTCY JUDGE


                                                 83
   Case 20-30336 Document 477 Filed in TXSB on 02/24/20 Page 84 of 84




                               Schedule A

                     Credit Agreement Hedging Claims

Continuing Hedging Lender                Termination Amount
CRÉDIT AGRICOLE CORPORATE AND            $16,459,000.00
INVESTMENT BANK
ABN AMRO BANK N.V.                       $12,205,000.00
BARCLAYS BANK PLC                        $11,599,000.00
J. ARON & COMPANY LLC                    $6,935,300.00
